Exhibit 10.16

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

As of January 15, 2009

NOTE MODIFICATION AGREEMENT

by and between

BANK OF AMERICA, N.A.,
as Payee

and

ACADIA-P/A SHERMAN AVENUE, LLC,
as Maker

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



NOTE MODIFICATION AGREEMENT

                    NOTE MODIFICATION AGREEMENT (this “Agreement”) made as of
the 15th day of January, 2009 by and between BANK OF AMERICA, N.A., having an
office at One Bryant Park, 35th Floor, New York, New York 10036 (“Payee”), and
ACADIA-P/A SHERMAN AVENUE, LLC, a Delaware limited liability company having an
address at c/o Acadia Realty Trust, 1311 Mamaroneck Avenue, Suite 260, White
Plains, New York 10605 (“Maker”).

WITNESSETH:

                    WHEREAS, Payee is now the lawful owner and holder of the
note (the “Note”) secured by the mortgage more particularly described in Exhibit
A attached hereto and made a part hereof;

                    WHEREAS, Maker is the obligor under the Note which, as of
the date hereof, evidences an aggregate outstanding principal indebtedness of
$19,000,000 (the “Indebtedness”), plus interest thereon; and

                    WHEREAS, Payee and Maker have agreed to modify the Note in
the manner hereinafter set forth;

                    NOW, THEREFORE, in consideration of the premises and the
mutual agreements herein expressed, the parties hereto covenant and agree as
follows:

                         1. The Note evidences the aggregate principal amount of
the Indebtedness, together with interest accrued and to accrue thereon and all
other sums evidenced thereby.

                         2. Maker hereby acknowledges that it is justly indebted
to Payee under the Note, and covenants and promises to pay the Indebtedness,
together with

--------------------------------------------------------------------------------



interest and other charges thereon, in accordance with the terms, covenants,
conditions and provisions set forth in Exhibit B attached hereto and made a part
hereof, including any exculpatory provisions contained in said Exhibit B, which
terms, covenants, conditions and provisions shall supersede in their entirety
all of the terms and provisions of the Note.

                         3. The terms and provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their heirs,
representatives, successors and assigns.

                         4. This Agreement and the rights and obligations of the
parties hereto shall in all respects be governed by, and construed and enforced
in accordance with, the laws of the State of New York (without giving effect to
New York’s choice of law principles).

                         5. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original and together which
shall constitute but one and the same instrument.

                         6. The information set forth on the cover hereof is
incorporated herein.

[Remainder of page intentionally left blank.]

2

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, this Agreement has been duly executed
and delivered by each of the parties hereto as of the day and year first above
written.

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

By

 

 

 

--------------------------------------------------------------------------------

 

 

Gregory Egli

 

 

Senior Vice President

 

 

 

 

ACADIA-P/A SHERMAN AVENUE, LLC,

 

a Delaware limited liability company

 

 

 

 

By

 

 

 

--------------------------------------------------------------------------------

 

 

Robert Masters

 

 

Senior Vice President

                    This is to certify that this Note Modification Agreement was
executed in my presence on the date hereof on behalf of the Maker identified
above by the party or parties whose signature(s) appear(s) above in the
capacities indicated.

 

 

 

--------------------------------------------------------------------------------

 

Notary Public

 

 

My Commission Expires:

 

   

 

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------



EXHIBIT A

Mortgage

All recording references are to recordings in the
Office of the New York City Register, New York County.

Mortgage, Assignment of Leases and Rents in the original principal amount of
$19,000,000 made by Acadia-P/A Sherman Avenue, LLC to Bank of China, New York
Branch dated as of September 8, 2005 and recorded September 19, 2005 as CRFN
2005000523844. Mortgage Tax Paid: $532,000.

Said mortgage was assigned by Bank of China, New York Branch to Bank of America,
N.A. by an Assignment of Mortgage dated January 14, 2009 and intended to be
recorded.

--------------------------------------------------------------------------------



EXHIBIT B

Form of Modified Note

--------------------------------------------------------------------------------



EXHIBIT B

NOTE

Date of Note:   January 15, 2009

Note Amount:   $19,000,000

Maturity Date:   January 15, 2010

                    FOR VALUE RECEIVED, the undersigned (hereinafter, “Maker”)
does hereby covenant and promise to pay to the order of BANK OF AMERICA, N.A. or
its successors or assigns (hereinafter collectively “Payee”), on the Maturity
Date, at One Bryant Park, 35th Floor, New York, New York 10036, or at such other
place as Payee may designate to Maker in writing from time to time (it being
understood that all or any portions of the indebtedness evidenced hereby,
whether principal or interest, at Payee’s election, may be payable at, or for
the account of, Payee’s lending offices at other locations), the Note Amount or
so much thereof as shall be advanced by Payee and remain unpaid, together with
interest at the Floating Rate (as hereinafter defined), provided, however, that
if the BBA LIBOR Daily Floating Rate (as hereinafter defined) is not available
for any reason, or if Payee determines that no adequate basis exists for
determining the BBA LIBOR Daily Floating Rate or that the BBA LIBOR Daily
Floating Rate will not adequately and fairly reflect the cost to Payee of
funding the Loan, or that any applicable law or regulation or compliance
therewith by Payee prohibits or restricts or makes impossible the charging of
interest based on the BBA LIBOR Daily Floating Rate and Payee so notifies Maker,
then until Payee notifies Maker that the circumstances giving rise to such
suspension no longer exist, interest shall accrue and be payable on the unpaid
principal balance of this Note from the date Payee so notifies Maker until the
maturity date of this Note (whether by acceleration, declaration, extension or
otherwise) at a fluctuating rate of interest per annum equal to the Prime Rate
(as hereinafter defined) of Payee plus 150 basis points per annum. If Payee
(including any subsequent holder of this Note) ceases to exist or to establish a
prime rate from which the Prime Rate is then determined, the applicable variable
rate from which the Prime Rate is then determined thereafter shall be instead
the prime rate reported in The Wall Street Journal (or the average prime rate if
a high and a low prime rate are therein reported), and the Prime Rate shall
change without notice with each change in such prime rate as of the date such
change is reported. Interest shall be computed on an actual/360-day basis (i.e.,
interest for each day during which any portion of the Note Amount bearing
interest at said rate is outstanding shall be computed at said rate divided by
360) on so much of the Note Amount as is from time to time outstanding (the
“Principal Amount”), all as hereinafter provided, and with a late payment
premium of 5% of any principal or interest payment (other than the balloon
payment due on the Maturity Date) made more than ten (10) days after the due
date thereof which shall be due with any such late payment. All payments of
principal, interest and other sums hereunder shall be made in lawful money of
the United States and in immediately available funds. All payments of principal,
interest and other

3

--------------------------------------------------------------------------------



sums hereunder shall be made in lawful money of the United States and in
immediately available funds, without counterclaim or setoff and free and clear
of, and without any deduction or withholding for, any taxes or other payments.

                    The following additional terms, as used in this Note, shall
have the meanings indicated opposite them:

 

 

 

          “Additional Costs” — Any costs, losses or expenses incurred by Payee
which it determines are attributable to its making or maintaining the Loan, or
its obligation to make any Loan advances, or any reduction in any amount
receivable by Payee under the Loan or this Note.

 

 

 

          “BBA LIBOR Daily Floating Rate” — A fluctuating rate of interest per
annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as selected by Payee from time to time) as determined
for each Business Day at approximately 11:00 a.m. London time two (2) London
Banking Days prior to the date in question, for U.S. Dollar deposits (for
delivery on the first day of such interest period) with a one month term, as
adjusted from time to time in Payee’s sole discretion for reserve requirements,
deposit insurance assessment rates and other regulatory costs. A “London Banking
Day” is a day on which banks in London are open for business and dealing in
offshore dollars.

 

 

 

           “Business Day” — Any day other than a Saturday, Sunday or day which
shall be in the State of New York a legal holiday or day on which banking
institutions are required or authorized to close.

 

 

 

          “Dollars” and “$” — Lawful money of the United States of America.

 

 

 

          “Floating Rate” — A fluctuating rate per annum equal to the BBA LIBOR
Daily Floating Rate plus 150 basis points per annum, each change in said rates
to be effective as of the date of such change.

 

 

 

          “Loan” — The loan in the Note Amount to be made to Maker by Payee and
evidenced hereby.

 

 

 

          “Loan Documents” — All instruments delivered (whether now or hereafter
and whether by Maker or any other person or entity) to Payee or any other holder
of this Note in connection with the Loan evidenced by this Note.

 

 

 

          “Prime Rate” — On any day, the rate of interest per annum then most
recently established by Payee as its “prime rate”. Any such rate is a general
reference rate of interest, may not be related to any other rate, and may not be
the lowest or best rate actually charged by Payee to any customer or a favored
rate and may not correspond with future increases or decreases in interest rates
charged by other lenders or market rates in general, and Payee may make various
business or other loans at rates of interest having no relationship to such
rate.

4

--------------------------------------------------------------------------------



 

 

 

          “Regulation D” — Regulation D of the Board of Governors of the Federal
Reserve System, as from time to time amended or supplemented.

 

 

 

          “Regulatory Change” — With respect to the charging and collecting of
interest at the Floating Rate, any change after the date hereof in United States
federal, state or foreign laws or regulations (including Regulation D) or the
adoption or making after such date of any interpretations, directives or
requests applying to a class of banks including Payee under any United States
federal, state or foreign laws or regulations (whether or not having the force
of law) by any court or governmental or monetary authority charged with the
interpretation or administration thereof, excluding any change the effect of
which is reflected in a change in the Floating Rate.

 

 

 

          “Reserve Requirement” — The average maximum rate at which reserves
(including any marginal, supplemental or emergency reserves) are required to be
maintained under Regulation D by member banks of the Federal Reserve System in
New York City with deposits exceeding one billion U.S. Dollars against
“Euro-Currency Liabilities”, as such quoted term is used in Regulation D.
Without limiting the effect of the foregoing, the Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks by
reason of any Regulatory Change against (a) any category of liabilities which
includes deposits by reference to which the Floating Rate is to be determined as
provided in this Note or (b) any category of extensions of credit or other
assets which includes loans the interest rate on which is determined on the
basis of rates referred to in the definition of “Floating Rate” set forth above.

                    Interest on the Principal Amount shall be payable monthly on
the first day of the first month (an “Interest Payment Date”) following the
first advance of Loan proceeds which are evidenced hereby and on the first day
of each month thereafter until this Note is repaid in full.

                    Maker shall pay to Payee, promptly upon demand, such amounts
as are necessary to compensate Payee for Additional Costs resulting from any
Regulatory Change which (i) subjects Payee to any tax, duty or other charge with
respect to the Loan or this Note, or changes the basis of taxation of any
amounts payable to Payee under the Loan or this Note (other than taxes imposed
on the overall net income of Payee or of its applicable lending office by the
jurisdiction in which Payee’s principal office or such applicable lending office
is located), (ii) imposes, modifies or deems applicable any reserve, special
deposit or similar requirements relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, Payee, (iii) imposes on
Payee or on the London interbank market, any other condition affecting the Loan
or this Note, or any of such extensions of credit or liabilities or (iv) imposes
any capital adequacy requirements on Payee by virtue of the Loan or this Note.
Payee will notify Maker of any event occurring after the date hereof which would
entitle it to compensation pursuant to this paragraph as promptly as practicable
after it obtains knowledge thereof and determines to request such compensation,
and will designate a different lending office for those portions of the Loan
affected by such event if such designation will avoid the need

5

--------------------------------------------------------------------------------



for, or reduce the amount of, such compensation and will not, in Payee’s sole
opinion, be disadvantageous to it, provided that Payee shall have no obligation
to so designate a lending office located in the United States. For purposes of
this paragraph, of the definition of “Additional Costs” set forth above and of
the next succeeding four paragraphs, the term “Payee” shall, at Payee’s option,
be deemed to include Payee’s present and future participants in the Loan.

                    Determinations by Payee of the existence or effect of any
Regulatory Change on its costs of making or maintaining the Loan, or portions
thereof, at the Floating Rate, or on amounts receivable by it in respect
thereof, and of the additional amounts required to compensate Payee in respect
of Additional Costs, shall be conclusive, provided that such determinations are
made on a reasonable basis.

                    Maker shall have the right to prepay this Note, in whole or
in part, without premium or penalty (subject, however, to the provisions of the
immediately preceding paragraph of this Note) upon written notice thereof given
to Payee by prepaid registered or certified mail at least ten (10) days prior to
the date to be fixed therein for prepayment, and upon the payment of all accrued
interest on the amount prepaid (and all late charges and other sums that may be
payable hereunder) to the date so fixed. Any such notice of prepayment shall be
irrevocable.

                    This Note is secured by, among other things, a mortgage(s)
or deed(s) of trust (the “Mortgage”) of premises situated as indicated below,
which Mortgage specifies various defaults upon the happening of which all sums
owing on this Note may be declared immediately due and payable.

                    If a default shall occur hereunder or under the Mortgage and
such default shall continue after the expiration of any applicable grace period,
interest on the Principal Amount shall, at the option of Payee, immediately and
without notice to Maker, be converted to the Prime Rate. The foregoing provision
shall not be construed as a waiver by Payee of its right to pursue any other
remedies available to it under the Mortgage or any other instrument evidencing
or securing the Loan, nor shall it be construed to limit in any way the
application of the “Default Rate” as provided in the Mortgage.

                    Maker hereby agrees that it shall be bound by any agreement
extending the time or modifying the above terms of payment, made by Payee and
the owner or owners of the property affected by the Mortgage or any additional
collateral documents delivered to Payee in connection with the Loan, whether
with or without notice to Maker, and Maker shall continue to be liable to pay
the amount due hereunder, but with interest at a rate no greater than the
interest rate provided for herein according to the terms of any such agreement
of extension or modification.

                    This Note may not be changed orally but only by an agreement
in writing, signed by the party against whom enforcement of any waiver, change,
modification or discharge is sought. All parties to this Note, whether Maker,
principal, surety, guarantor or endorser, hereby waive demand, notice and
protest. Written notices required to be given hereunder shall be given as
provided in the Mortgage.

6

--------------------------------------------------------------------------------



                    Should the indebtedness represented by this Note or any part
thereof be collected at law or in equity, or in bankruptcy, receivership or any
other court proceeding (whether at the trial or appellate level), or should this
Note be placed in the hands of attorneys for collection upon default, Maker
agrees to pay, in addition to the principal, interest and other sums due and
payable hereon, all costs of collecting or attempting to collect this Note,
including reasonable attorneys’ fees and expenses.

                    Anything herein to the contrary notwithstanding, the
obligations of Maker under this Note shall be subject to the limitation that
payments of interest shall not be required to the extent that receipt of any
such payment by Payee would be contrary to provisions of law applicable to Payee
limiting the maximum rate of interest which may be charged or collected by
Payee. All agreements between Maker and/or any guarantor of Maker’s obligations
hereunder and Payee are hereby expressly limited so that in no contingency or
event whatsoever, whether by reason of acceleration of maturity of the
indebtedness evidenced hereby or otherwise, shall the amount paid or agreed to
be paid to Payee for the use or the forbearance of the indebtedness evidenced
hereby exceed the maximum permissible under applicable law. As used herein, the
term “applicable law” shall mean the law in effect as of the date hereof,
provided, however, that in the event there is a change in the law which results
in a higher permissible rate of interest, then this Note shall be governed by
such new law as of its effective date. In this regard, it is expressly agreed
that it is the intent of Maker and Payee in the execution, delivery and
acceptance of this Note to contract in strict compliance with the laws of the
State of New York from time to time in effect. If, under or from any
circumstances whatsoever, fulfillment of any provision hereof or of any of the
loan documents at the time of performance of such provision shall be due, shall
involve transcending the limit of such validity prescribed by applicable law,
then the obligation to be fulfilled shall automatically be reduced to the limits
of such validity, and if, under or from any circumstances whatsoever Payee
should ever receive as interest an amount which would exceed the highest lawful
rate, such amount which would be excessive interest shall be applied to the
reduction of the principal balance evidenced hereby and not to the payment of
interest. This provision shall control every other provision of all agreements
between Maker and/or any guarantor of Maker’s obligations hereunder and Payee.

                    Promptly upon receipt of an affidavit of an officer of Payee
as to the loss, theft, destruction or mutilation of this Note, or of any other
document evidencing or securing the loan evidenced hereby which is not of public
record, Maker will issue and deliver, in lieu thereof, a replacement Note or
other such document.

                    Payee may at any time pledge all or any portion of this Note
or its rights hereunder or otherwise in respect of the Loan to any of the twelve
(12) Federal Reserve Banks organized under Section 4 of the Federal Reserve Act,
12 U.S.C. Section 341. No such pledge or enforcement thereof shall release Payee
from its obligations under the Loan.

                    MAKER HEREBY EXPRESSLY AND UNCONDITIONALLY WAIVES, IN
CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT BY PAYEE ON THIS NOTE,
ANY AND EVERY RIGHT IT MAY HAVE

7

--------------------------------------------------------------------------------



TO (I) INJUNCTIVE RELIEF, (II) INTERPOSE ANY COUNTERCLAIM THEREIN, OTHER THAN A
COMPULSORY COUNTERCLAIM AND (III) HAVE THE SAME CONSOLIDATED WITH ANY OTHER OR
SEPARATE SUIT, ACTION OR PROCEEDING. NOTHING HEREIN CONTAINED SHALL PREVENT OR
PROHIBIT MAKER FROM INSTITUTING OR MAINTAINING A SEPARATE ACTION AGAINST PAYEE
WITH RESPECT TO ANY ASSERTED CLAIM. IN ADDITION, MAKER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY CLAIM BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE
OR ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH,
OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER ORAL OR
WRITTEN) OR ACTIONS OF ANY PARTY. THE FOREGOING WAIVERS CONSTITUTE A MATERIAL
INDUCEMENT FOR PAYEE TO ACCEPT THIS NOTE AND TO MAKE THE LOAN EVIDENCED HEREBY.

                This Note and the rights and obligations of the parties
hereunder shall in all respects be governed by, and construed and enforced in
accordance with, the laws of the State of New York (without giving effect to New
York’s principles of conflicts of law). Maker hereby irrevocably submits to the
non-exclusive jurisdiction of any New York State or Federal court sitting in The
City of New York (or any county in New York State where any portion of the
“Mortgaged Property”, as such quoted term is defined in the Mortgage, is
located) over any suit, action or proceeding arising out of or relating to this
Note, and Maker hereby agrees and consents that, in addition to any methods of
service of process provided for under applicable law, all service of process in
any such suit, action or proceeding in any New York State or Federal court
sitting in The City of New York (or such other county in New York State) may be
made by certified or registered mail, return receipt requested, directed to
Maker at the address indicated below, and service so made shall be complete five
(5) days after the same shall have been so mailed.

           Maker shall not be personally liable for payment of the principal of
this Note or interest thereon, and in the event of any failure by Maker to pay
any portion of such principal or interest, Payee will look, with respect to the
then outstanding balance of such principal and interest, solely to the Mortgaged
Property and such other collateral as has been, or hereafter shall be, given to
secure payment of the Note and any guaranties thereof. The foregoing limitation
on liability shall not impair or otherwise affect the validity or enforceability
of (a) the debt evidenced by this Note or of any other obligations evidenced by
this Note, the Mortgage or any of the Loan Documents or (b) Payee’s liens,
security interests, rights and remedies (including, without limitation, the
remedies of foreclosure and/or sale) with respect to the Mortgaged Property or
any other property, security, collateral and/or assets (including the proceeds
thereof) encumbered, pledged or assigned by the Mortgages or any other security
for the Loan. In addition, the foregoing limitation on liability shall not limit
the obligations of Maker or any other party, or be applicable, with respect to:
(i) liability under any guaranty(ies) or indemnity(ies) delivered or afforded to
Payee; (ii) any fraud or material misrepresentation; (iii) taxes of any kind
(whether characterized as transfer, gains or

8

--------------------------------------------------------------------------------



other taxes) payable in connection with the foreclosure sale of the Mortgaged
Property, irrespective of who pays such taxes; (iv) application of any proceeds
of the Loan to any purpose other than as provided in the Loan Documents; (v) the
application of any insurance or condemnation proceeds or other funds or payments
other than strictly in accordance with the Loan Documents; (vi) the
misapplication of any security deposits; (vii) rents, sales proceeds, or other
sums received after default under the Loan Documents which are not applied to
expenses of operating the Mortgaged Property or paid to Payee or a duly
appointed receiver of the Premises; (viii) any failure to deliver to Payee,
after demand therefor, any agreements relating to the operation, management,
leasing, use, occupancy or construction of the Mortgaged Property; (ix) any
intentional physical waste in respect of the Mortgaged Property; (x) any failure
to pay or discharge any real estate tax, other tax, assessment, fine, penalty or
lien against the Mortgaged Property to the extent revenue from leases of the
Mortgaged Property was available to pay same; (xi) liability as landlord under
any lease(s) relating to the Mortgaged Property which liability accrued prior to
Payee’s succeeding to such interest of Maker, which Payee is or becomes
obligated for by virtue of Payee succeeding to the interests of Maker, provided,
however, that such liability shall only apply with respect to any liability of
Maker under such leases which Payee assumes pursuant to subordination,
non-disturbance and attornment agreements required pursuant to the terms of such
leases; (xii) liability under any agreement relating to the operation or
maintenance of the Mortgaged Property which liability accrued prior to Payee’s
succeeding to such interest of Maker which Payee is or becomes obligated for by
virtue of Payee succeeding to the interests of Maker, provided, however, that
such liability shall only apply with respect to agreements which are not
terminable by their terms upon thirty (30) days’ written notice; (xiii)
liability to pay for the premiums on and keep in full force and effect insurance
in respect of the Mortgaged Property in accordance with the Loan Documents to
the extent revenue from leases of the Mortgaged Property was available to pay
same; or (xiv) liability for Hazardous Substances (as defined in the Mortgage)
that may exist upon or be discharged from the Mortgaged Property. Maker shall in
any event be and shall remain personally liable for each of the matters to which
reference is made in the preceding sentence and Payee may seek, obtain and
enforce one or more money judgments in any appropriate proceeding(s) with
respect thereto. The limitation on personal liability contained in this
paragraph shall become automatically null and void and shall be of no further
force or effect, and Maker shall be and remain personally liable for payment of
the principal of this Note and interest thereon, in accordance with the terms
and provisions of this Note, in the event that Maker, or anyone acting on behalf
of Maker, shall (A) file a petition or answer seeking any relief of any kind
under the bankruptcy laws of the United States, or if an Insolvency Event (as
defined in the Mortgage) shall otherwise occur, (B) assert in writing or in any
legal proceedings of any kind that any provisions of any of the Loan Documents
are in whole or in part unenforceable, invalid or not legally binding, or (C)
fail fully to cooperate with Payee or a receiver in Payee’s or such receiver’s
efforts to collect Rents directly from tenants after a default under the Loan
Documents.

[Remainder of page intentionally left blank]

9

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, Maker has executed and delivered this
Note on the day and year first above written.

 

 

 

 

ACADIA-P/A SHERMAN AVENUE, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By

 

 

 

--------------------------------------------------------------------------------

 

 

Robert Masters

 

 

Senior Vice President


 

 

Location of Premises:

Address of Maker

 

 

4650-4060 Broadway (a/k/a 2-16 Sherman

Acadia-P/A Sherman Avenue, LLC

Avenue), New York, New York

c/o Acadia Realty Trust

 

1311 Mamaroneck Avenue, Suite 260

 

White Plains, New York 10605

                    This is to certify that this Note was executed in my
presence on the date hereof by the party whose signature appears above in the
capacity indicated.

 

 

 

--------------------------------------------------------------------------------

 

Notary Public

 

 

My Commission Expires:

 

   

 

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------



 

 

BLOCK:

2175

LOT:

1

COUNTY:

New York

ADDRESS:

4650-4660 Broadway (a/k/a 2-16 Sherman Avenue), New York, New York


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

As of January 15, 2009

 

MORTGAGE MODIFICATION AGREEMENT

 

by and between

 

ACADIA-P/A SHERMAN AVENUE, LLC,

as Mortgagor

 

and

 

BANK OF AMERICA, N.A.,

as Mortgagee

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

This instrument prepared by, and after recording please return to:

Schiff Hardin LLP

900 Third Avenue

New York, New York 10022

Attention: Paul G. Mackey, Esq.


--------------------------------------------------------------------------------



MORTGAGE MODIFICATION AGREEMENT

          MORTGAGE MODIFICATION AGREEMENT (this “Agreement”) made as of the 15th
day of January, 2009 by and between BANK OF AMERICA, N.A., having an office at
One Bryant Park, 35th Floor, New York, New York 10036 (“Mortgagee”), and
ACADIA-P/A SHERMAN AVENUE, LLC, a Delaware limited liability company having an
address at c/o Acadia Realty Trust, 1311 Mamaroneck Avenue, Suite 260, White
Plains, New York 10605 (“Mortgagor”).

WITNESSETH:

          WHEREAS, Mortgagee is now the lawful owner and holder of the mortgages
(collectively, the “Mortgage”) more particularly described in Exhibit A attached
hereto and made a part hereof, and of the note (the “Note”) and other
obligations secured thereby;

          WHEREAS, the maximum outstanding principal amount which is or under
any contingency may be secured by the Mortgage is $19,000,000 (the
“Indebtedness”), plus interest thereon and all additional interest and late
payment and prepayment charges in respect thereof, plus all amounts expended by
Mortgagee following a default thereunder in respect of insurance premiums and
real estate taxes, and all legal costs or expenses of collection of the note(s)
secured thereby or of the defense or prosecution of the rights and lien created
thereby;

          WHEREAS, the Mortgage is presently a valid lien on the real property
described in Schedule A attached hereto and made a part hereof (the “Premises”);

          WHEREAS, Mortgagor is the lawful owner of the Premises; and

--------------------------------------------------------------------------------



          WHEREAS, Mortgagee and Mortgagor have agreed to modify, amend and
restate the terms of the Mortgage in the manner hereinafter set forth;

          NOW, THEREFORE, in consideration of the premises and the mutual
agreements herein expressed, the parties hereto covenant and agree as follows:

               7. Mortgagor hereby agrees to pay the Indebtedness and interest
thereon at the rate(s) of interest and on the terms provided for the payment of
principal and interest in the Note, as modified by that certain note
modification agreement, dated the date hereof, between Mortgagee and Mortgagor
(the “Note Agreement”).

               8. The Mortgage is hereby amended and restated in its entirety by
Exhibit B attached hereto and made a part hereof including any exculpatory
provisions contained in said Exhibit B, and Mortgagor hereby agrees to comply
with and be bound by all of the terms, covenants and conditions set forth in
said Exhibit B.

               9. Mortgagor hereby certifies that this Agreement secures the
same indebtedness evidenced by the Note, as modified by the Note Agreement, and
secured by the Mortgage, as modified, amended and restated hereby, and secures
no new or further indebtedness or obligation.

               10. Mortgagor represents and warrants that there exist no
defenses, offsets or counterclaims with respect to its obligations under the
Mortgage, as modified hereby, or under the Note, as modified by the Note
Agreement, including its obligation for the payment of the Indebtedness.

               11. The terms and provisions hereof shall be binding upon and
inure to the benefit of the parties hereto and their heirs, representatives,
successors and assigns.

2

--------------------------------------------------------------------------------



               12. This Agreement and the rights and obligations of the parties
hereto shall in all respects be governed by, and construed and enforced in
accordance with, the laws of the State of New York (without giving effect to New
York’s choice of law principles).

               13. This Agreement may be executed in multiple counterparts, each
of which shall constitute an original and together which shall constitute but
one and the same instrument.

               14. The information set forth on the cover hereof is incorporated
herein.

[Remainder of page intentionally left blank.]

3

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, this Agreement has been duly executed and
delivered by each of the parties hereto as of the day and year first above
written.

 

 

 

BANK OF AMERICA, N.A.


 

 

 

 

By

 

 

 

--------------------------------------------------------------------------------

 

 

Gregory Egli

 

 

Senior Vice President

 

 

 

 

ACADIA-P/A SHERMAN AVENUE, LLC,

 

a Delaware limited liability company

 

 

 

 

By

 

 

 

--------------------------------------------------------------------------------

 

 

Robert Masters

 

 

Senior Vice President


--------------------------------------------------------------------------------



 

 

 

STATE OF NEW YORK

)

 

 

:

ss.:

COUNTY OF NEW YORK

)

 

          On the ______ day of January in the year 2009, before me, the
undersigned, a notary public in and for said state, personally appeared Gregory
Egli, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual(s) whose name(s) is (are) subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their capacity(ies), and that by his/her/their signature(s) on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

 

 

--------------------------------------------------------------------------------

 

Notary Public

 

 

My Commission Expires:

 

   

 

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------



 

 

 

STATE OF NEW YORK

)

 

 

:

ss.:

COUNTY OF WESTCHESTER

)

 

          On the ______ day of January in the year 2009, before me, the
undersigned, a notary public in and for said state, personally appeared Robert
Masters, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual(s) whose name(s) is (are) subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their capacity(ies), and that by his/her/their signature(s) on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

 

 

--------------------------------------------------------------------------------

 

Notary Public

 

 

My Commission Expires:

 

   

 

 

 

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



SCHEDULE A

Property Description

ALL that lot or parcel of land, in the Borough of Manhattan, County of New York,
City of New York, State of New York described as follows:

PARCEL A:

Lot Numbers 1 and 4 in Section Number 8, Block Number 2175 on the land map of
the County of New York, and bounded and described as follows:

BEGINNING a point on the easterly side of Broadway at the northeasterly line of
said Lot Number 4;

RUNNING THENCE easterly, or nearly so along said Lot Number 4, 220 feet 5 inches
to the westerly line of Lot Number 100 on said map;

THENCE 113 feet 8 inches southeasterly along said westerly line of said Lot
Number 100 to the northerly side of Sherman Avenue;

THENCE westerly or nearly so along the northerly side of Sherman Avenue to a
point thereon distant 204 feet 4-3/8 inches westerly from the westerly side of
said Lot Number 100;

THENCE running on a curved line, 96 feet 9-5/8 inches to a point on the easterly
side of Broadway, distant 130 feet 5/8 inch southerly from the northerly line of
said Lot Number 4;

THENCE northerly along the easterly side of Broadway, 130 feet 5/8 inch to the
point or place of BEGINNING. Be the said several distances, more or less.

PARCEL B:

Lot Number 50 on a certain map entitled “Map of 128 acres of land situated in
the 12th Ward of the City of New York, part of the Estate Of Isaac Dyckman,
deceased, known as Fort George Property”. Dated September 15th, 1868 by R. Rosa,
Surveyor, and filed in the Office of the Register of the County of New York on
November 7, 1868 as map number 697 and which said plot is bounded and described
as follows:

BEGINNING at a point on the easterly side of Broadway or Kingsbridge Road, as
widened, at the southwesterly corner of plot number 49 on said map;

THENCE easterly or nearly so along said plot number 49, 202 feet to plot number
53 on said map;

--------------------------------------------------------------------------------



THENCE southeasterly along the said plot number 53 on said map and parallel with
a new street laid out by the Commissioners of the Central Park and designated on
said map as boulevard or Dyckman Street, 53 feet 3 inches;

THENCE westerly or nearly so and along plot number 51 on said map, 220 feet 5
inches to the present easterly side of Broadway or Kingsbridge Road, as widened;

THENCE northerly or nearly so along the said present easterly side of Broadway
or Kingsbridge Road, 50 feet to the point or place of BEGINNING.

2

--------------------------------------------------------------------------------



EXHIBIT A

Mortgage

All recording references are to recordings in the
Office of the New York City Register, New York County.

Mortgage, Assignment of Leases and Rents in the original principal amount of
$19,000,000 made by Acadia-P/A Sherman Avenue, LLC to Bank of China, New York
Branch dated as of September 8, 2005 and recorded September 19, 2005 as CRFN
2005000523844. Mortgage Tax Paid: $532,000.

Said mortgage was assigned by Bank of China, New York Branch to Bank of America,
N.A. by an Assignment of Mortgage dated January 14, 2009 and intended to be
recorded.

--------------------------------------------------------------------------------



EXHIBIT B

Form of Amended and Restated Mortgage

--------------------------------------------------------------------------------



EXHIBIT B

 

 

BLOCK:

2175

LOT:

1

COUNTY:

New York

ADDRESS:

4650-4660 Broadway (a/k/a 2-16 Sherman Avenue), New York, New York


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Date: As of January 15, 2009

MORTGAGE, ASSIGNMENT OF LEASES
AND RENTS AND SECURITY AGREEMENT
(“this Mortgage”)

FROM

ACADIA-P/A SHERMAN AVENUE, LLC,
a limited liability company organized and existing under the laws of Delaware

(“Mortgagor”)

 

 

 

 

Address of Mortgagor:

c/o Acadia Realty Trust

 

 

1311 Mamaroneck Avenue, Suite 260

 

 

White Plains, New York 10605

TO

BANK OF AMERICA, N.A.

(“Mortgagee”)

 

 

 

 

Address of Mortgagee:

One Bryant Park, 35th Floor

 

 

New York, New York 10036

Mortgage Amount: $19,000,000

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

This instrument prepared by, and after recording please return to:
Schiff Hardin LLP
900 Third Avenue, 23rd Floor
New York, New York 10022
Attention: Paul G. Mackey, Esq.

2

--------------------------------------------------------------------------------



THE AMOUNT OF THIS MORTGAGE IS $19,000,000.

RECITAL

                    ACADIA-P/A SHERMAN AVENUE, LLC, a Delaware limited liability
company, is the owner of the premises described in Schedule A. Mortgagor will
borrow the Mortgage Amount from Mortgagee and has executed and delivered to
Mortgagee a note modification agreement, dated the date hereof, obligating it to
pay the Mortgage Amount (the note described in, and modified by, said note
modification agreement, as the same may hereafter be amended, modified,
extended, severed, assigned, renewed, replaced or restated, hereinafter, the
“Loan Note”). In the event that all or any part of the Premises is located in
the State of New York, then, notwithstanding the language in the Granting Clause
and Section 1.10 or anything else contained herein to the contrary, the maximum
amount secured hereby at execution or which under any contingency may become
secured hereby at any time hereafter is the Mortgage Amount and all interest,
Additional Interest and late payment and prepayment charges in respect thereof,
plus all amounts expended by Mortgagee following a default hereunder in respect
of insurance premiums and real estate taxes, and all legal costs or expenses of
collection of the debt secured hereby or of the defense or prosecution of the
rights and lien created hereby. In addition, Mortgagor may hereafter enter into
the Hedging Agreement (as hereinafter defined) with Counterparty (as hereinafter
defined), providing for one or more interest rate hedging transactions. The Loan
Note and the Hedging Agreement are hereinafter referred to individually and
collectively as the “Note”. In connection with the Hedging Agreement,
Counterparty has appointed or will appoint Mortgagee to act as its agent
hereunder.

CERTAIN DEFINITIONS AND RULES OF CONSTRUCTION

                    Mortgagor and Mortgagee agree that, unless the context
otherwise specifies or requires, the following terms shall have the meanings
herein specified.

                    “Additional Interest” means all sums payable by Mortgagor
under the Hedging Agreement.

                    “Chattels” means all fixtures, furnishings, fittings,
appliances, apparatus, equipment, building materials and components, machinery,
boilers, oil burners, power systems, heating, ventilating and air conditioning
systems, elevators, and all other chattels and articles of personal property, of
whatever kind or nature, and any additions thereto and any replacements,
proceeds or products thereof (other than those owned by lessees or those
claiming under or through lessees or leased by lessees from parties other than
Mortgagor) now or at any time hereafter intended to be or actually affixed to,
attached to, placed upon, or used in any way in connection with the complete and
comfortable use, enjoyment, development, occupancy or operation of the Premises,
and whether located on or off the Premises.

--------------------------------------------------------------------------------



                    “Counterparty” means Bank of America, N.A., in its capacity
as a party to the Hedging Agreement, and its successors and assigns in such
capacity.

                    “Default Rate” means the rate (or, if more than one, the
highest of the rates) of interest per annum provided in the Note plus 5%, but in
no event to exceed the maximum rate allowed by law.

                    “Events of Default” means the events and circumstances
described as such in Section 2.01.

                    “Financial Statements” means statements of the assets,
liabilities (direct or contingent), income, expenses and cash flow of Mortgagor
and Guarantor, prepared in accordance with generally accepted accounting
principles in the United States as in effect from time to time and consistently
applied (“GAAP”).

                    “Guarantor” means Acadia Strategic Opportunity Fund II, LLC,
a Delaware limited liability company (“ASOF II”).

                    “Guaranty” means, individually and collectively, that
certain Guaranty of Payment-Mortgage Loan (Interest/Carrying Costs) made by
ASOF II in favor of Mortgagee.

                    “Hazardous Materials” means any pollutant, effluents,
emissions, contaminants, toxic or hazardous wastes, materials or substances, as
any of those terms are defined from time to time in or for the purposes of any
relevant environmental law, rule, regulation, code, permit, order, notice,
demand letter or other binding determination (hereinafter, “Environmental Laws”)
including, without limitation, asbestos fibers and friable asbestos,
polychlorinated biphenyls and any petroleum or hydrocarbon-based products or
derivatives.

                    “Hedging Agreement” means any ISDA Master Agreement or other
documentation with respect to an interest rate hedging transaction entered into
by and between Mortgagor and Counterparty, as may be amended, modified or
supplemented from time to time, including any and all “confirmations” under any
thereof.

                    “Improvements” means all structures or buildings, and
replacements thereof, now or hereafter located upon the Premises, including all
plant equipment, apparatus, machinery and fixtures of every kind and nature
whatsoever forming part of said structures or buildings.

                    “Insolvency Event” means (1) the voluntary or collusive
involuntary incurrence of any secured or unsecured indebtedness in contravention
of the Loan Documents, (2) any voluntary or collusive involuntary filing of any
bankruptcy, insolvency or similar proceeding by or against Mortgagor or
Guarantor or (3) the voluntary or collusive involuntary creation of any pledge,
lien or other encumbrance on the Mortgaged Property in contravention of the Loan
Documents.

2

--------------------------------------------------------------------------------



                    “lease” or “leases” means any lease or leases of all or any
portion of the Premises, whether affecting the fee or leasehold portion thereof.

                    “Loan” means the loan made by Mortgagee to Mortgagor
pursuant to the Note and secured hereby.

                    “Loan Documents” means this Mortgage, any other Mortgages
held by Mortgagee which encumber the Premises (collectively, the “Other
Mortgages”), the Note, the Guaranty, any Hedging Agreement and all other
documents executed or delivered by Mortgagor or Guarantor to Mortgagee in
connection with the Loan or the Other Mortgages, if any.

                    “Premises” means the premises described in Schedule A,
including all of the easements, rights, privileges and appurtenances (including
air or development rights) thereunto belonging or in anywise appertaining, and
all of the estate, right, title, interest, claim or demand whatsoever of
Mortgagor therein and in the streets and ways adjacent thereto, either in law or
in equity, in possession or expectancy, now or hereafter acquired, and as used
herein shall, unless the context otherwise requires, be deemed to include the
Improvements.

                    “Premises Documents” means all reciprocal easement or
operating agreements, declarations, development agreements, developer’s or
utility agreements, and any similar such agreements or declarations now or
hereafter affecting the Premises or any part thereof.

                    All terms of this Mortgage which are not defined above shall
have the meaning set forth elsewhere in this Mortgage.

                    Except as expressly indicated otherwise, when used in this
Mortgage (i) “or” is not exclusive, (ii) “hereunder”, “herein”, “hereof” and the
like refer to this Mortgage as a whole, (iii) “Article”, “Section” and
“Schedule” refer to Articles, Sections and Schedules of this Mortgage, (iv)
terms defined in the singular have a correlative meaning when used in the plural
and vice versa, (v) a reference to a law or statute includes any amendment or
modification to, or replacement of, such law or statute and (vi) a reference to
an agreement, instrument or document means such agreement, instrument or
document as the same may be amended, modified or supplemented from time to time
in accordance with its terms. The cover page and all Schedules hereto are
incorporated herein and made a part hereof. Any table of contents and the
headings and captions herein are for convenience only and shall not affect the
interpretation or construction hereof.

GRANTING CLAUSE

                    NOW, THEREFORE, Mortgagor, in consideration of the premises
and in order to secure the payment of both the principal of, and the interest,
Additional Interest and any other sums payable under, the Note or this Mortgage
and the performance and observance of all the provisions hereof and of the Note,
hereby gives, grants, bargains, sells, warrants, aliens, remises, releases,
conveys, assigns, transfers, mortgages,

3

--------------------------------------------------------------------------------



hypothecates, deposits, pledges, sets over and confirms unto Mortgagee, all its
estate, right, title and interest in, to and under any and all of the following
described property (hereinafter, the “Mortgaged Property”) whether now owned or
held or hereafter acquired:

 

 

 

          (i) the Premises;

 

 

 

          (ii) the Improvements;

 

 

 

          (iii) the Chattels;

 

 

 

          (iv) the Premises Documents;

 

 

 

          (v) all rents, royalties, issues, profits, revenue, income,
recoveries, reimbursements and other benefits of the Mortgaged Property
(hereinafter, the “Rents”) and all leases of the Mortgaged Property or portions
thereof now or hereafter entered into and all right, title and interest of
Mortgagor thereunder, including, without limitation, cash, letters of credit or
securities deposited thereunder to secure performance by the lessees of their
obligations thereunder, whether such cash, letters of credit or securities are
to be held until the expiration of the terms of such leases or applied to one or
more of the installments of rent coming due immediately prior to the expiration
of such terms, and including any guaranties of such leases and any lease
cancellation, surrender or termination fees in respect thereof, all subject,
however, to the provisions of Section 3.01;

 

 

 

          (vi) all (a) development work product prepared in connection with the
Premises, including, but not limited to, engineering, drainage, traffic, soil
and other studies and tests; water, sewer, gas, electrical and telephone
approvals, taps and connections; surveys, drawings, plans and specifications;
and subdivision, zoning and platting materials; (b) building and other permits,
rights, licenses and approvals relating to the Premises; (c) contracts and
agreements (including, without limitation, contracts with architects and
engineers, construction contracts and contracts for the maintenance, management
or leasing of the Premises), contract rights, logos, trademarks, trade names,
copyrights and other general intangibles used or useful in connection with the
ownership, operation or occupancy of the Premises or any part thereof; (d)
financing commitments (debt or equity) issued to Mortgagor in respect of the
Premises and all amounts payable to Mortgagor thereunder; (e) contracts for the
sale of all or any portion of the Premises, the Improvements or the Chattels,
and all amounts payable by the purchasers thereunder; (f) operating and other
bank accounts, and monies therein, of Mortgagor relating to the Premises,
including, without limitation, any accounts relating to real estate taxes or
assessments; (g) interest rate protection agreements entered into by Mortgagor
in respect of the Loan, whether pursuant to the Note or otherwise; and (h)
commercial tort claims related to the Premises, the Improvements or the
Chattels;

4

--------------------------------------------------------------------------------



 

 

 

          (vii) all rights of Mortgagor under promissory notes, letters of
credit, electronic chattel paper, proceeds from accounts, payment intangibles,
and general intangibles related to the Premises, as the terms “accounts”,
“general intangibles”, and “payment intangibles” are defined in the applicable
Uniform Commercial Code Article 9, as the same may be modified or amended from
time to time;

 

 

 

          (viii) all other assets of Mortgagor related in any way to the
Premises, subject to certain limitations that may be set forth herein; and

 

 

 

          (ix) all proceeds of the conversion, voluntary or involuntary, of any
of the foregoing into cash or liquidated claims, including, without limitation,
proceeds of insurance and condemnation awards, and all rights of Mortgagor to
refunds of real estate taxes and assessments.

 

 

 

          TO HAVE AND TO HOLD unto Mortgagee, its successors and assigns
forever.

15.

COVENANTS OF MORTGAGOR

                    Mortgagor covenants and agrees as follows:

                              (a) (i) Warranty of Title; Power and Authority.
Mortgagor warrants that it has a good and marketable title to an indefeasible
fee estate in the Premises subject to no lien, charge or encumbrance except such
as are listed as exceptions to title in the title policy insuring the lien
hereof; that it owns the Chattels, all leases and the Rents in respect of the
Mortgaged Property and all other personal property encumbered hereby free and
clear of liens and claims; and that this Mortgage is and will remain a valid and
enforceable lien on the Mortgaged Property subject only to the exceptions
referred to above. Mortgagor has full power and lawful authority to mortgage the
Mortgaged Property in the manner and form herein done or intended hereafter to
be done. Mortgagor will preserve, and will forever warrant and defend the same
to Mortgagee and will forever warrant and defend the validity and priority of
the lien hereof against the claims of all persons and parties whomsoever.

          (ii) Hazardous Materials. Mortgagor represents and warrants that (i)
the Premises and the improvements thereon, and, to the best of Mortgagor’s
knowledge, the surrounding areas, are not currently and have never been subject
to Hazardous Materials or their effects, (ii) neither it nor any portion of the
Premises or improvements thereon is in violation of, or subject to any existing,
pending or threatened investigation or proceeding by any governmental
authorities under, any Environmental Law, (iii) there are no claims, litigation,
administrative or other proceedings, whether actual or threatened, or judgments
or orders, concerning Hazardous Materials relating in any way to the Premises or
the improvements thereon and (iv) Mortgagor is not required by any

5

--------------------------------------------------------------------------------



Environmental Law to obtain any permits or licenses to construct or use any
improvements, fixtures or equipment with respect to the Premises, or if any such
permit or license is required it has been obtained and is capable of being
mortgaged and assigned hereby. Mortgagor will comply with all applicable
Environmental Laws and will, at its sole cost and expense, promptly remove, or
cause the removal of, any and all Hazardous Materials or the effects thereof at
any time identified as being on, in, under or affecting the Premises.

          (iii) Flood Hazard Area. Mortgagor represents that neither the
Premises nor any part thereof is located in an area identified by the Secretary
of the United States Department of Housing and Urban Development or by any
applicable federal agency as having special flood hazards or, if it is,
Mortgagor has obtained the insurance required by Section 1.09.

                              (b) (i) Further Assurances. Mortgagor will, at its
sole cost and expense, do, execute, acknowledge and deliver all and every such
further acts, deeds, conveyances, mortgages, assignments, notices of assignment,
transfers and assurances as Mortgagee shall from time to time require, for the
better assuring, conveying, assigning, transferring and confirming unto
Mortgagee the property and rights hereby conveyed or assigned or intended now or
hereafter so to be, or which Mortgagor may be or may hereafter become bound to
convey or assign to Mortgagee, or for carrying out the intention or facilitating
the performance of the terms hereof, or for filing, registering or recording
this Mortgage and, on demand, will execute and deliver, and hereby irrevocably
authorizes Mortgagee to execute (including in Mortgagor’s name) and/or file, at
any time and from time to time, one or more financing statements (including
amendments), chattel mortgages or comparable security instruments, to evidence
or perfect more effectively Mortgagee’s security interest in and the lien hereof
upon the Chattels and other personal property encumbered hereby.

          (ii) Information Reporting and Back-up Withholding. Mortgagor will, at
its sole cost and expense, do, execute, acknowledge and deliver all and every
such acts, information reports, returns and withholding of monies as shall be
necessary or appropriate to comply fully, or to cause full compliance, with all
applicable information reporting and back-up withholding requirements of the
Internal Revenue Code of 1986 (including all regulations now or hereafter
promulgated thereunder) in respect of the Premises and all transactions related
to the Premises, and will at all times provide Mortgagee with satisfactory
evidence of such compliance and notify Mortgagee of the information reported in
connection with such compliance.

                              (c) (i) Filing and Recording of Documents.
Mortgagor forthwith upon the execution and delivery hereof, and thereafter from
time to time, will cause this Mortgage and any security instrument creating a
lien or evidencing the lien hereof upon the Chattels and each instrument of
further assurance to be filed, registered or recorded in such manner and in such
places as may be required by any present or future law in order to publish
notice of and fully to protect the lien hereof upon, and the interest of
Mortgagee in, the Mortgaged Property.

6

--------------------------------------------------------------------------------



          (ii) Filing and Recording Fees and Other Charges. Mortgagor will pay
all filing, registration or recording fees, and all expenses incident to the
execution and acknowledgment hereof, any mortgage supplemental hereto, any
security instrument with respect to the Chattels, and any instrument of further
assurance, and any expenses (including attorneys’ fees and disbursements)
incurred by Mortgagee in connection with the Loan, and will pay all federal,
state, county and municipal stamp taxes and other taxes, duties, imposts,
assessments and charges arising out of or in connection with the execution and
delivery of the Note, this Mortgage, any mortgage supplemental hereto, any
security instrument with respect to the Chattels or any instrument of further
assurance.

                              (d) Payment and Performance of Loan Documents.
Mortgagor will punctually pay the principal and interest, Additional Interest,
and all other sums to become due in respect hereof and of the Note at the time
and place and in the manner specified therein, according to the true intent and
meaning thereof, all in currency of the United States of America which at the
time of such payment shall be legal tender for the payment of public and private
debts. Mortgagor will duly and timely comply with and perform all of the terms,
provisions, covenants and agreements contained in said documents and in all
other documents or instruments executed or delivered by Mortgagor to Mortgagee
in connection with the Loan, and will permit no failures of performance
thereunder.

                              (e) Type of Entity; Maintenance of Existence;
Compliance with Laws. Mortgagor represents that its correct legal name,
jurisdiction of formation/existence and chief executive office or, if
applicable, sole place of business (or, if an individual, its principal
residence) are as set forth on the cover page hereof. Mortgagor, if other than a
natural person, further represents that it has delivered to Mortgagee a current,
original certificate issued by the appropriate official of said jurisdiction
evidencing such formation and existence, and agrees that it will, so long as it
is owner of all or part of the Mortgaged Property, do all things necessary to
preserve and keep in full force and effect its existence, franchises, rights and
privileges as a business or stock corporation, partnership, limited liability
company, trust or other entity under the laws of such jurisdiction. Mortgagor,
if other than a natural person, will not (a) modify or amend such certificate or
change its legal name or jurisdiction of formation/existence without Mortgagee’s
prior consent, not to be unreasonably withheld or (b) change the location of its
chief executive office or, if applicable, sole place of business without first
giving Mortgagee at least thirty (30) days’ prior notice. Mortgagor, if an
individual, will not change its legal name or principal residence without first
giving Mortgagee at least thirty (30) days’ prior notice. Mortgagor will duly
and timely comply with all laws, regulations, rules, statutes, orders and
decrees of any governmental authority or court applicable to it or to the
Mortgaged Property or any part thereof.

                              (f) After-Acquired Property. All right, title and
interest of Mortgagor in and to all extensions, improvements, betterments,
renewals, substitutes and replacements of, and all additions and appurtenances
to, the Mortgaged Property, hereafter acquired by, or released to, Mortgagor or
constructed, assembled or placed by Mortgagor on the Premises, and all
conversions of the security constituted thereby,

7

--------------------------------------------------------------------------------



immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case, without any further
mortgage, conveyance, assignment or other act by Mortgagor, shall become subject
to the lien hereof as fully and completely, and with the same effect, as though
now owned by Mortgagor and specifically described in the Granting Clause hereof,
but at any and all times Mortgagor will execute and deliver to Mortgagee any and
all such further assurances, mortgages, conveyances or assignments thereof as
Mortgagee may reasonably require for the purpose of expressly and specifically
subjecting the same to the lien hereof.

                              (g) (i) Payment of Taxes and Other Charges.
Mortgagor, from time to time when the same shall become due and payable, will
pay and discharge all taxes of every kind and nature (including real and
personal property taxes and income, franchise, withholding, profits and gross
receipts taxes), payments in lieu of taxes, all general and special assessments,
levies, permits, inspection and license fees, all water and sewer rents and
charges, all charges for utilities, and all other charges (public or private)
whether of a like or different nature, imposed upon or assessed against it or
the Mortgaged Property or any part thereof or upon the revenues, rents, issues,
income and profits of the Mortgaged Property or arising in respect of the
occupancy, use or possession thereof. Mortgagor will, upon Mortgagee’s request,
deliver to Mortgagee receipts evidencing the payment of all such taxes,
assessments, levies, fees, rents and other charges imposed upon or assessed
against it or the Mortgaged Property or any portion thereof.

                    From and after the occurrence of an Event of Default,
Mortgagee may, at its option, to be exercised by thirty (30) days’ notice to
Mortgagor, require the deposit by Mortgagor, at the time of each payment of an
installment of interest or principal under the Note (but no less often than
monthly), of an additional amount sufficient to discharge the obligations under
this clause (a) when they become due. The determination of the amount so payable
and of the fractional part thereof to be deposited with Mortgagee, so that the
aggregate of such deposits shall be sufficient for this purpose, shall be made
by Mortgagee in its sole discretion. Such amounts shall be held by Mortgagee
without interest and applied to the payment of the obligations in respect of
which such amounts were deposited or, at Mortgagee’s option, to the payment of
said obligations in such order or priority as Mortgagee shall determine, on or
before the respective dates on which the same or any of them would become
delinquent. If one (1) month prior to the due date of any of the aforementioned
obligations the amounts then on deposit therefor shall be insufficient for the
payment of such obligation in full, Mortgagor within ten (10) days after demand
shall deposit the amount of the deficiency with Mortgagee. Nothing herein
contained shall be deemed to affect any right or remedy of Mortgagee under any
provisions hereof or of any statute or rule of law to pay any such amount and to
add the amount so paid, together with interest at the Default Rate, to the
indebtedness hereby secured.

          (ii) Payment of Mechanics and Materialmen. Mortgagor will pay, from
time to time when the same shall become due, all lawful claims and demands of
mechanics, materialmen, laborers, and others which, if unpaid, might result in,
or permit the creation

8

--------------------------------------------------------------------------------



of, a lien on the Mortgaged Property or any part thereof, and in general will do
or cause to be done everything necessary so that the lien hereof shall be fully
preserved, at the cost of Mortgagor and without expense to Mortgagee.

          (iii) Good Faith Contests. Nothing in this Section 1.07 shall require
the payment or discharge of any obligation imposed upon Mortgagor by this
Section so long as Mortgagor shall in good faith and at its own expense contest
the same or the validity thereof by appropriate legal proceedings which shall
operate to prevent the collection thereof or other realization thereon and the
sale or forfeiture of the Mortgaged Property or any part thereof to satisfy the
same; provided, however, that (i) during such contest Mortgagor shall, at
Mortgagee’s option, provide security satisfactory to Mortgagee, assuring the
discharge of Mortgagor’s obligation hereunder and of any additional charge,
penalty or expense arising from or incurred as a result of such contest and (ii)
if at any time payment of any obligation imposed upon Mortgagor by clause (a)
above shall become necessary to prevent the delivery of a tax deed or other
instrument conveying the Mortgaged Property or any portion thereof because of
non-payment, then Mortgagor shall pay the same in sufficient time to prevent the
delivery of such tax deed or other instrument.

                              (h) Taxes on Mortgagee. Mortgagor will pay any
taxes (except income, franchise or similar taxes) imposed on Mortgagee by reason
of its ownership of the Note or this Mortgage.

                              (i) Insurance.

 

 

 

     Mortgagor will at all times provide, maintain and keep in force:

 

 

 

          policies of insurance insuring the Premises, Improvements and Chattels
against loss or damage by fire and lightning; against loss or damage by other
risks embraced by coverage of the type now known as All Risk Replacement Cost
Insurance with agreed amount endorsement, including but not limited to riot and
civil commotion, vandalism, malicious mischief, terrorism and theft; and against
such other risks or hazards as Mortgagee from time to time reasonably may
designate in an amount sufficient to prevent Mortgagee or Mortgagor from
becoming a co-insurer under the terms of the applicable policies, but in any
event in an amount not less than 100% of the then full replacement cost of the
Improvements (exclusive of the cost of excavations, foundations and footings
below the lowest basement floor) without deduction for physical depreciation;

 

 

 

          policies of insurance insuring the Premises against the loss of
“rental value” of the buildings which constitute a part of the Improvements on a
“rented or vacant basis” arising out of the perils insured against pursuant to
clause (i) above in an amount equal to not less than one (1) year’s gross
“rental value” of the Improvements. “Rental value” as used herein is defined as
the sum of (A) the total anticipated gross rental income from tenant occupancy
of such buildings as furnished and equipped, (B) the amount of all charges which
are the legal

9

--------------------------------------------------------------------------------



obligation of tenants and which would otherwise be the obligation of Mortgagor
and (C) the fair rental value of any portion of such buildings which is occupied
by Mortgagor. Mortgagor hereby assigns the proceeds of such insurance to
Mortgagee, to be applied by Mortgagee in payment of the interest and principal
on the Note, insurance premiums, taxes, assessments and private impositions
until such time as the Improvements shall have been restored and placed in full
operation, at which time, provided Mortgagor is not then in default hereunder,
the balance of such insurance proceeds, if any, held by Mortgagee shall be paid
over to Mortgagor;

 

 

 

          if all or part of the Premises are located in an area identified by
the Secretary of the United States Department of Housing and Urban Development
or by any applicable federal agency as a flood hazard area, flood insurance in
an amount at least equal to the maximum limit of coverage available under the
National Flood Insurance Act of 1968, provided, however, that Mortgagee reserves
the right to require flood insurance in excess of said limit if such insurance
is commercially available up to the amount provided in clause (i) above;

 

 

 

          during any period of restoration under this Section 1.09 or Section
1.13, a policy or policies of builder’s “all risk” insurance, written on a
Standard Builder’s Risk Completed Value Form (100% non-reporting), in an amount
not less than the full insurable value of the Premises against such risks
(including, without limitation, fire and extended coverage, collapse and
earthquake coverage to agreed limits) as Mortgagee may reasonably request, in
form and substance acceptable to Mortgagee;

 

 

 

          a policy or policies of workers’ compensation insurance as required by
workers’ compensation insurance laws (including employer’s liability insurance,
if requested by Mortgagee) covering all employees of Mortgagor;

 

 

 

          comprehensive liability insurance on an “occurrence” basis against
claims for “personal injury” liability, including, without limitation, bodily
injury, death or property damage liability, with a limit of not less than
$15,000,000 in the event of “personal injury” to any number of persons or of
damage to property arising out of one “occurrence”. Such policies shall name
Mortgagee as additional insured by an endorsement, and shall contain
cross-liability and severability of interest clauses, all satisfactory to
Mortgagee; and

 

 

 

          such other insurance (including, but not limited to, earthquake
insurance), and in such amounts, as may from time to time be reasonably required
by Mortgagee against the same or other insurable hazards.

               All policies of insurance required under this Section 1.09 shall
be issued by companies having Best’s ratings and being otherwise acceptable to
Mortgagee, shall be subject to the reasonable approval of Mortgagee as to
amount, content, form and expiration date and, except for the liability policies
described in clauses (a)(v) and (vi)

10

--------------------------------------------------------------------------------



above, shall contain a Non-Contributory Standard Mortgagee Clause and
Mortgagee’s Loss Payable Endorsement, or their equivalents, in favor of
Mortgagee, and shall provide that the proceeds thereof shall be payable to
Mortgagee. Mortgagee shall be furnished with the original of each policy
required hereunder, which policies shall provide that they shall not lapse, nor
be modified or cancelled, without thirty (30) days’ written notice to Mortgagee.
At least thirty (30) days prior to expiration of any policy required hereunder,
Mortgagor shall furnish Mortgagee appropriate proof of issuance of a policy
continuing in force the insurance covered by the policy so expiring. Mortgagor
shall furnish to Mortgagee, promptly upon request, receipts or other
satisfactory evidence of the payment of the premiums on such insurance policies.
In the event that Mortgagor does not deposit with Mortgagee a new certificate or
policy of insurance with evidence of payment of premiums thereon at least thirty
(30) days prior to the expiration of any expiring policy, then Mortgagee may,
but shall not be obligated to, procure such insurance and pay the premiums
therefor, and Mortgagor agrees to repay to Mortgagee the premiums thereon
promptly on demand, together with interest thereon at the Default Rate.

               Mortgagor hereby assigns to Mortgagee all proceeds of any
insurance required to be maintained by this Section 1.09 which Mortgagor may be
entitled to receive for loss or damage to the Premises, Improvements or
Chattels. All such insurance proceeds shall be payable to Mortgagee, and
Mortgagor hereby authorizes and directs any affected insurance company to make
payment thereof directly to Mortgagee. Mortgagor shall give prompt notice to
Mortgagee of any casualty, whether or not of a kind required to be insured
against under the policies to be provided by Mortgagor hereunder, such notice to
generally describe the nature and cause of such casualty and the extent of the
damage or destruction. Mortgagor may settle, adjust or compromise any claims for
loss, damage or destruction, regardless of whether or not there are insurance
proceeds available or whether any such insurance proceeds are sufficient in
amount to fully compensate for such loss or damage, subject to Mortgagee’s prior
consent. Notwithstanding the foregoing, Mortgagee shall have the right to join
Mortgagor in settling, adjusting or compromising any loss of $250,000 or more.
Mortgagor hereby authorizes the application or release by Mortgagee of any
insurance proceeds under any policy of insurance, subject to the other
provisions hereof. The application or release by Mortgagee of any insurance
proceeds shall not cure or waive any default or notice of default hereunder or
invalidate any act done pursuant to such notice.

               In the event of the foreclosure hereof or other transfer of the
title to the Mortgaged Property in extinguishment, in whole or in part, of the
indebtedness secured hereby, all right, title and interest of Mortgagor in and
to any insurance policy, or premiums or payments in satisfaction of claims or
any other rights thereunder then in force, shall pass to the purchaser or
grantee notwithstanding the amount of any bid at such foreclosure sale. Nothing
contained herein shall prevent the accrual of interest as provided in the Note
on any portion of the principal balance due under the Note until such time as
insurance proceeds are actually received and applied to reduce the principal
balance outstanding.

               Mortgagor shall not take out separate insurance concurrent in
form or contributing in the event of loss with that required to be maintained
under this Section

11

--------------------------------------------------------------------------------



1.09 unless Mortgagee is included thereon as a named insured with loss payable
to Mortgagee under standard mortgage endorsements of the character and to the
extent above described. Mortgagor shall promptly notify Mortgagee whenever any
such separate insurance is taken out and shall promptly deliver to Mortgagee the
policy or policies of such insurance.

               Any and all monies received as payment which Mortgagor may be
entitled to receive for loss or damage to the Premises, Improvements or Chattels
under any insurance maintained pursuant to this Section 1.09 (other than
proceeds under the policies required by clause (a)(ii) above) shall be paid over
to Mortgagee and, at Mortgagee’s option, either applied to the prepayment of the
Note and all interest, Additional Interest and other sums accrued and unpaid in
respect thereof or disbursed from time to time to Mortgagor in reimbursement of
its costs and expenses incurred in the restoration of the Improvements in
accordance with Mortgagee’s standard construction lending practices, terms and
conditions, in either case, less Mortgagee’s reasonable expenses for collecting
and, if applicable, disbursing the insurance proceeds, or otherwise incurred in
connection therewith.

                              (j) Protective Advances by Mortgagee. If Mortgagor
shall fail to perform any of the covenants contained herein, Mortgagee may make
advances to perform the same on its behalf and all sums so advanced shall be a
lien upon the Mortgaged Property and shall be secured hereby. Mortgagor will
repay on demand all sums so advanced on its behalf together with interest
thereon at the Default Rate. The provisions of this Section shall not prevent
any default in the observance of any covenant contained herein from constituting
an Event of Default.

                              (k) (i) Visitation and Inspection. Mortgagor will
keep adequate records and books of account in accordance with generally accepted
accounting principles, consistently applied (“GAAP”) and will permit Mortgagee,
by its agents, accountants and attorneys, to visit and inspect the Mortgaged
Property and examine its records and books of account and make copies thereof or
extracts therefrom, and to discuss its affairs, finances and accounts with the
officers or general partners, as the case may be, of Mortgagor, at such
reasonable times as may be requested by Mortgagee.

          (ii) Financial and Other Information. Mortgagor shall furnish directly
to Mortgagee:

 

 

 

            Annual Financial Statements; Tax Returns. As soon as available and
in any event within one hundred twenty (120) days after the end of the fiscal
year of Mortgagor, Financial Statements of Mortgagor and Guarantor, as of the
end of and for such fiscal year, certified by the principal financial or
accounting officer of Mortgagor, in reasonable detail, stating in comparative
form the respective figures for the preceding fiscal year and compiled by a firm
of certified public accountants reasonably satisfactory to Administrative Agent;
and complete copies of Mortgagor’s and Guarantor’s federal and state income tax
returns, within thirty (30) days of filing;

12

--------------------------------------------------------------------------------



                    Semi-Annual Financial Statements. As soon as available and
in any event within sixty (60) days after the end of each semi-annual period
ending June 30 of each year, Financial Statements of Mortgagor and Guarantor, as
of the end of and for such calendar quarter, certified by the principal
financial or accounting officer of Mortgagor or Guarantor, as the case may be,
in reasonable detail and stating in comparative form the respective figures for
the corresponding date and period in the preceding fiscal year;

                    Compliance Certificate. At the time of the delivery of the
Financial Statements required by paragraphs (i) and (ii) above, a certificate of
the principal financial or accounting officer of Mortgagor or Guarantor, as the
case may be, dated within five (5) days of the delivery of such statements to
Administrative Agent, stating (a) that such officer knows of no Default or Event
of Default which has occurred and is continuing, or, if any such Default or
Event of Default has occurred and is continuing, specifying the nature and
period of existence thereof and what action Mortgagor has taken or proposes to
take with respect thereto and (b) with respect to Guarantor, that Guarantor is
in compliance with the financial covenant(s) set forth in paragraph 13 of the
Guaranty;

                    Notice of Litigation. Promptly after the commencement and
knowledge thereof, notice of all actions, suits, and proceedings before any
court or arbitrator or any Governmental Authority, affecting (i) Mortgagor
which, if determined adversely to Mortgagor are likely to result in a Material
Adverse Change or (ii) all or any portion of the Mortgaged Property under this
Mortgage. For purposes of this Section 1.11(b)(i), a “Material Adverse Change”
shall mean either (1) a material adverse change in the status of the business,
results of operations, financial condition, property or prospects of Mortgagor
or (2) any event or occurrence of whatever nature which is likely to (x) have a
material adverse effect on the ability of Mortgagor to perform its obligations
under the Loan Documents or (y) create, in the sole and absolute judgment
(reasonably exercised) of Mortgagee, a material risk of sale or forfeiture of
any Mortgaged Property (other than an immaterial portion thereof) under this
Mortgage or otherwise materially impair any of the Mortgaged Property under this
Mortgage or Mortgagee’s rights therein;

                    Notices of Defaults and Events of Default. As soon as
possible and in any event within ten (10) days after Mortgagor becomes aware of
the occurrence of a Default or any Event of Default, a written notice setting
forth the details of such Default or Event of Default and the action which is
proposed to be taken with respect thereto;

                    Material Adverse Change. As soon as is practicable and in
any event within five (5) days after knowledge of the occurrence of any event or
circumstance which is likely to result in or has resulted in a Material Adverse
Change, written notice thereof;

13

--------------------------------------------------------------------------------



                    Offices. Thirty (30) days’ prior written notice of any
change in the chief executive office or principal place of business of
Mortgagor;

                    Environmental and Other Notices. As soon as possible and in
any event within ten (10) days after receipt, copies of (i) all Environmental
Notices received by Mortgagor which are not received in the ordinary course of
business and which relate to the Premises or a situation which is likely to
result in a Material Adverse Change and (ii) all reports of any official
searches made by any Governmental Authority having jurisdiction over the
Premises or the Improvements thereon, and of any claims of violations thereof;

                    Insurance Coverage. Promptly, such information concerning
Mortgagor’s insurance coverage as Mortgagee may reasonably request;

                    Bankruptcy of Tenants. Promptly after becoming aware of the
same, written notice of the bankruptcy, insolvency or cessation of operations of
any tenant in the Improvements on the Premises to which 5% or more of the
aggregate minimum rent from such Improvements is attributable;

                    Leasing Reports and Property Information. (i) Upon request
by Mortgagee, but no more often than quarterly, an updated rent roll, leasing
report, and operating and cash statements for the Premises and (ii) as soon as
available and in any event within ninety (90) days after the end of each Fiscal
Year, tenant sales report for the Premises, to the extent Mortgagor is entitled
to receive same pursuant to the terms of the respective leases; and

                    General Information. Promptly, such other information
respecting the condition or operations, financial or otherwise, of Mortgagor,
Guarantor or the Premises and Improvements as Mortgagee may from time to time
reasonably request.

All financial statements of Mortgagor or Guarantor shall be prepared in
accordance with generally accepted accounting principles and, in the case of
Mortgagor, shall be accompanied by the certificate of a principal financial or
accounting officer or general partner, as the case may be, of Mortgagor, dated
within five (5) days of the delivery of such statements to Mortgagee, stating
that he or she knows of no Event of Default, nor of any event which after notice
or lapse of time or both would constitute an Event of Default, which has
occurred and is continuing, or, if any such event or Event of Default has
occurred and is continuing, specifying the nature and period of existence
thereof and what action Mortgagor has taken or proposes to take with respect
thereto, and, except as otherwise specified, stating that Mortgagor has
fulfilled all of its obligations hereunder and otherwise in respect of the Loan
which are required to be fulfilled on or prior to the date of such certificate.

          (iii) Estoppel Certificates. Mortgagor, within ten (10) days upon
written request by Mortgagee, will furnish a statement, duly acknowledged, of
the amount due

14

--------------------------------------------------------------------------------



whether for principal or interest on the Loan and whether any offsets,
counterclaims or defenses exist against the indebtedness secured hereby.

                    (l) Maintenance of Premises and Improvements. Mortgagor will
not commit any waste on the Premises or make any change in the use of the
Premises which will in any way increase any ordinary fire or other hazard
arising out of construction or operation. Mortgagor will, at all times, maintain
the Improvements and Chattels in good operating order and condition and will
promptly make, from time to time, all repairs, renewals, replacements, additions
and improvements in connection therewith which are needful or desirable to such
end. The Improvements shall not be demolished or substantially altered, nor
shall any Chattels be removed without Mortgagee’s prior consent except where
appropriate replacements free of superior title, liens and claims are
immediately made of value at least equal to the value of the removed Chattels.
Notwithstanding anything to the contrary contained herein, Mortgagee shall be
permitted to demolish the Improvements existing on the date hereof so long as
Mortgagor has provided to Mortgagee such insurance as is reasonably requested by
Mortgagee in connection with such demolition.

                    (m) Condemnation. Mortgagor, immediately upon obtaining
knowledge of the institution or pending institution of any proceedings for the
condemnation of the Premises or any portion thereof, will notify Mortgagee
thereof. Mortgagee may participate in any such proceedings and may be
represented therein by counsel of its selection. Mortgagor from time to time
will deliver to Mortgagee all instruments requested by it to permit or
facilitate such participation. In the event of such condemnation proceedings,
the award or compensation payable is hereby assigned to and shall be paid to
Mortgagee. Mortgagee shall be under no obligation to question the amount of any
such award or compensation and may accept the same in the amount in which the
same shall be paid. The proceeds of any award or compensation so received shall,
at Mortgagee’s option, either be applied to the prepayment of the Note and all
interest, Additional Interest and other sums accrued and unpaid in respect
thereof at the rate of interest provided therein regardless of the rate of
interest payable on the award by the condemning authority, or be disbursed to
Mortgagor from time to time for restoration of the Improvements in accordance
with Mortgagee’s standard construction lending practices, terms and conditions,
in either case, less Mortgagee’s reasonable expenses for collecting and, if
applicable, disbursing the award, or otherwise incurred in connection therewith.

                    (n) Leases.

          Mortgagor will not (i) execute an assignment of the rents or any part
thereof from the Premises without Mortgagee’s prior consent, (ii) [intentionally
omitted], (iii) modify or terminate any lease except for valid business
purposes, (iv) accept prepayments of any installments of rents to become due
under such leases, except prepayments in the nature of security for the
performance of the lessees thereunder, (v) modify, release or terminate any
guaranties of any such lease except for valid business purposes or (vi) in any
other manner impair the value of the Mortgaged Property or the security hereof.

15

--------------------------------------------------------------------------------



          Mortgagor will not execute any lease of all or a substantial portion
of the Premises except for actual occupancy by the lessee thereunder, and will
at all times promptly and faithfully perform, or cause to be performed, all of
the covenants, conditions and agreements contained in all leases of the Premises
or portions thereof now or hereafter existing, on the part of the lessor
thereunder to be kept and performed and will at all times do all things
necessary to compel performance by the lessee under each lease of all
obligations, covenants and agreements by such lessee to be performed thereunder.
If any of such leases provide for the giving by the lessee of certificates with
respect to the status of such leases, Mortgagor shall exercise its right to
request such certificates within five (5) days of any demand therefor by
Mortgagee and shall deliver copies thereof to Mortgagee promptly upon receipt.

          Each lease of the Premises, or of any part thereof, shall provide
that, in the event of the enforcement by Mortgagee of the remedies provided for
hereby or by law, the lessee thereunder will, upon request of any person
succeeding to the interest of Mortgagor as a result of such enforcement,
automatically become the lessee of said successor in interest, without change in
the terms or other provisions of such lease, provided, however, that said
successor in interest shall not be bound by (i) any payment of rent or
additional rent for more than one (1) month in advance, except prepayments in
the nature of security for the performance by said lessee of its obligations
under said lease or (ii) any amendment or modification of the lease made without
the consent of Mortgagee or such successor in interest. Each lease shall also
provide that, (x) the lease is subordinate to this Mortgage (but shall also
provide that Mortgagee, at its option, may subordinate this Mortgage to such
lease) and (y) upon request by said successor in interest, such lessee shall
execute and deliver an instrument or instruments confirming such attornment.

          To the extent that any part of the Premises is located in the State of
New York, reference is hereby made to Section 291-f of the Real Property Law of
the State of New York for the purpose of obtaining for Mortgagee the benefits of
said Section in connection herewith.

          From and after the occurrence of an Event of Default, Mortgagor shall,
promptly upon Mortgagee’s request, deposit all tenant security deposits in
respect of the Premises into an account with Mortgagee or as designated by
Mortgagee, which deposits shall be held and disbursed to tenants as required
under the terms of their respective leases.

                    (o) Premises Documents. Mortgagor shall (a) do all things
necessary to cause the due compliance and faithful performance by the other
parties to the Premises Documents with and of all obligations and agreements by
such other parties to be complied with and performed thereunder and (b) deliver
promptly to Mortgagee copies of any notices which it gives or receives under any
of the Premises Documents.

                    (p) Utilities. Mortgagor will not, without the prior consent
of Mortgagee, sell or contract to sell, or enter into an option to sell, or
exchange, assign, convey, transfer possession of (including, without limitation,
by lease) or otherwise

16

--------------------------------------------------------------------------------



dispose of all or any part of the utilities, utility commitments or other
agreements or rights of any nature relating to the utilities, drainage ditches
and/or treatment plants associated with the Mortgaged Property. Mortgagor
further covenants and agrees that it will take any such action and execute,
acknowledge, deliver and record and/or file any and all instruments as may be
necessary, desirable or proper to keep any existing or future utility
commitments covering the Mortgaged Property in a current and valid condition and
to keep the existing utility capacity for the Mortgaged Property at or above the
level required for the contemplated uses thereof. As used herein, the term
“utilities” includes, without limitation, water, gas, electricity and storm and
sanitary sewer.

                    (q) Trust Fund; Lien Laws. Mortgagor will receive the
advances secured hereby and will hold the right to receive such advances as a
trust fund to be applied first for the purpose of paying the costs of
improvements on the Premises and will apply the same first to the payment of
such costs before using any part of the total of the same for any other purpose
and, in the event all or any part of the Premises is located in the State of New
York, will comply with Section 13 of the New York Lien Law. Mortgagor will
indemnify and hold Mortgagee harmless against any loss or liability, cost or
expense, including, without limitation, any judgments, attorney’s fees, costs of
appeal bonds and printing costs, arising out of or relating to any proceeding
instituted by any claimant alleging a violation by Mortgagor of any applicable
lien law including, without limitation, any section of Article 3-A of the New
York Lien Law.

                    (r) Intentionally Omitted.

                    (s) Intentionally Omitted.

                    (t) Guarantor Financial Covenants. Guarantor shall comply
with the covenants set forth in the Guaranty.

                    (u) Federal Law. The proceeds of the Loan are not being and
will not be used, directly or indirectly, for the purpose of “purchasing” or
“carrying” any “margin stock” in contravention of Regulation U or X promulgated
by the Board of Governors of the Federal Reserve System. Mortgagor is incurring
the Loan for business purposes only, and not for personal, family or household
purposes. Neither the Premises nor any part thereof constitutes or is intended
to constitute the personal residence of Mortgagor or any Guarantor at any time
while the portion of the Premises so used is encumbered by this Mortgage.
Mortgagor is a United States person, and is not a foreign person, as defined in
the Foreign Investment in Real Property Tax Act.

16.

EVENTS OF DEFAULT AND REMEDIES

                    (a) Events of Default and Certain Remedies. If one or more
of the following Events of Default shall happen, that is to say:

17

--------------------------------------------------------------------------------



 

 

 

          if (i) default shall be made in the payment of any principal,
interest, Additional Interest, fees or other sums under the Note, in any such
case, when and as the same shall become due and payable, whether at maturity or
by acceleration or as part of any payment or prepayment or otherwise, in each
case, as herein or in the Note provided, and such default shall have continued
for a period of ten (10) days or (ii) default shall be made in the payment of
any tax or other charge required by Section 1.07 to be paid and said default
shall have continued for a period of thirty (30) days; or

 

 

 

          if default shall be made in the due observance or performance of any
covenant, condition or agreement in the Note, this Mortgage, any guaranty
executed by Guarantor or in any other document executed or delivered to
Mortgagee in connection with the Loan (other than any such covenant, condition
or agreement specifically provided for elsewhere in this Section 2.01), and such
default shall have continued for a period of thirty (30) days after notice
thereof shall have been given to Mortgagor by Mortgagee, provided, however, if
such default is not susceptible of being cured within such thirty (30) day
period and Mortgagor has commenced such cure within such thirty (30) day period
is diligently pursuing such cure to Mortgagee’s satisfaction, such thirty (30)
day cure period shall be extended, but in no event shall such cure period exceed
sixty (60) days, or, in the case of such other documents, such shorter grace
period, if any, as may be provided for therein; or

 

 

 

          if any material representation or warranty made by Mortgagor in
Section 1.01 shall be incorrect, or if any other material representation or
warranty made to Mortgagee in this Mortgage, any guaranty executed by Guarantor,
or in any other document, certificate or statement executed or delivered to
Mortgagee in connection with the Loan shall be incorrect in any material respect
when made or remade; or

 

 

 

          if by order of a court of competent jurisdiction, a trustee, receiver
or liquidator of the Mortgaged Property or any part thereof, or of Mortgagor
shall be appointed and such order shall not be discharged or dismissed within
ninety (90) days after such appointment; or

 

 

 

          if Mortgagor shall file a petition in bankruptcy or for an arrangement
or for reorganization pursuant to the Federal Bankruptcy Act or any similar
federal or state law, or if, by decree of a court of competent jurisdiction,
Mortgagor shall be adjudicated a bankrupt, or be declared insolvent, or shall
make an assignment for the benefit of creditors, or shall admit in writing its
inability to pay its debts generally as they become due, or shall consent to the
appointment of a receiver or receivers of all or any part of its property; or

 

 

 

          if any of the creditors of Mortgagor shall file a petition in
bankruptcy against Mortgagor or for reorganization of Mortgagor pursuant to the
Federal Bankruptcy Act or any similar federal or state law, and if such petition
shall not

18

--------------------------------------------------------------------------------



 

 

 

be discharged or dismissed within ninety (90) days after the date on which such
petition was filed; or

 

 

 

          if final judgment for the payment of money shall be rendered against
Mortgagor in excess of Five Hundred Thousand Dollars ($500,000) and Mortgagor
shall not discharge the same or cause it to be discharged within sixty (60) days
from the entry thereof, or shall not appeal therefrom or from the order, decree
or process upon which or pursuant to which said judgment was granted, based or
entered, and secure a stay of execution or bond over such judgment by a
commercially acceptable bonding company pending such appeal; or

 

 

 

          if any of the events enumerated in clauses (d) through (g) of this
Section 2.01 shall happen to Guarantor or any of its property; or

 

 

 

          if it shall be illegal for Mortgagor to pay any tax referred to in
Section 1.08 or if the payment of such tax by Mortgagor would result in the
violation of applicable usury laws; or

 

 

 

          if there shall occur a default which is not cured within the
applicable grace period, if any, under any mortgage, deed of trust or other
security instrument covering all or part of the Mortgaged Property regardless of
whether any such mortgage, deed of trust or other security instrument is prior
or subordinate hereto; it being further agreed by Mortgagor that an Event of
Default hereunder shall constitute an Event of Default under any such mortgage,
deed of trust or other security instrument held by Mortgagee; or

 

 

 

          if there shall occur a default which is not cured within the
applicable grace period, if any, or, if Mortgagor shall be entitled pursuant to
the relevant Premises Documents to contest such default, if such default is
contested pursuant to the applicable Premises Documents and such contest is
resolved adversely to Mortgagor, under any of the Premises Documents; or if any
of the Premises Documents is amended, modified, supplemented or terminated
without Mortgagee’s prior consent; or

 

 

 

          if Mortgagor shall transfer, or agree to transfer (or suffer or permit
the transfer or agreement to transfer), in any manner, either voluntarily or
involuntarily, by operation of law or otherwise, all or any portion of the
Mortgaged Property, or any interest or rights therein (including air or
development rights) without, in any such case, Mortgagee’s prior consent. As
used in this clause, “transfer” shall include, without limitation, any sale,
assignment, lease or conveyance except leases for occupancy subordinate hereto
and to all advances made and to be made hereunder or, in the event Mortgagor or
Guarantor (or a general partner, member or co-venturer of either of them) is a
partnership, joint venture, limited liability company, trust or closely-held
corporation, the sale, conveyance, transfer or other disposition of more than
10%, in the aggregate, of any class of the issued and outstanding capital stock
of such closely-held corporation or of the beneficial interest of such
partnership, venture,

19

--------------------------------------------------------------------------------



 

 

 

limited liability company or trust, or a change of any general partner, joint
venturer, member or beneficiary, as the case may be, or, in the event Mortgagor
or Guarantor (or a general partner, co-venturer, member or beneficiary, as the
case may be, of either of them) is a publicly-held corporation, the sale,
conveyance, transfer or other disposition of more than 10%, in the aggregate, of
the stock-holdings of any of the five (5) individuals or entities that own the
greatest number of shares of each class of issued and outstanding stock, or
effectuates or permits a reduction in the aggregate direct and indirect
ownership interests of Guarantor in Mortgagor below that currently held by
Guarantor, or effectuates or causes Guarantor to fail to control the managing
member of Mortgagor, or effectuates or permits a transfer of the controlling
interest in Mortgagor, other than to an entity owned and controlled by
Guarantor. In the event Mortgagor or Guarantor is a limited partnership, and so
long as a limited partner has contributed to (or remains personally liable for)
the present and future partnership capital contributions required of such
limited partner by the partnership agreement, such partner may sell, convey,
devise, transfer or dispose of all or a part of his limited partnership interest
to his spouse, children, grandchildren or a family trust in which his spouse,
children or grandchildren are sole beneficiaries; or

 

 

 

          if Mortgagor shall encumber, or agree to encumber, in any manner,
either voluntarily or involuntarily, by operation of law or otherwise, all or
any portion of the Mortgaged Property, or any interest or rights therein
(including air or development rights) without, in any such case, Mortgagee’s
prior consent. As used in this clause, “encumber” shall include, without
limitation, the placing or permitting the placing of any mortgage, deed of
trust, assignment of rents or other security device. (Mortgagee may grant or
deny its consent under this clause and the immediately preceding clause in its
sole discretion and, if consent should be given, any such transfer or
encumbrance shall be subject hereto and to any other documents which evidence or
secure the Loan, and, if a transfer, any such transferee shall assume all of
Mortgagor’s obligations hereunder and thereunder and agree to be bound by all
provisions and perform all obligations contained herein and therein; consent to
one such transfer or encumbrance shall not be deemed to be a waiver of the right
to require consent to future or successive transfers or encumbrances); or

 

 

 

          if there shall occur a default under the Hedging Agreement that is not
cured within the applicable grace or cure period, if any, thereunder;

 

 

then and in every such case:

 

 

 

          I. Mortgagee, by notice to Mortgagor, may declare the entire principal
of the Note then outstanding (if not then due and payable), and all accrued and
unpaid interest, Additional Interest, and other sums in respect thereof, to be
due and payable immediately, and upon any such declaration the principal of the
Note and said accrued and unpaid interest, Additional Interest, and other sums
shall become and be immediately due and payable, anything herein or in the Note
to the contrary notwithstanding.

20

--------------------------------------------------------------------------------



 

 

 

          II. Mortgagee personally, or by its agents or attorneys, may enter
into and upon all or any part of the Premises, and each and every part thereof,
and is hereby given a right and license and appointed Mortgagor’s
attorney-in-fact and exclusive agent to do so, and may exclude Mortgagor, its
agents and servants wholly therefrom; and having and holding the same, may use,
operate, manage and control the Premises and conduct the business thereof,
either personally or by its superintendents, managers, agents, servants,
attorneys or receivers; and upon every such entry, Mortgagee, at the expense of
the Mortgaged Property, from time to time, either by purchase, repairs or
construction, may maintain and restore the Mortgaged Property, whereof it shall
become possessed as aforesaid; and likewise, from time to time, at the expense
of the Mortgaged Property, Mortgagee may make all necessary or proper repairs,
renewals and replacements and such useful alterations, additions, betterments
and improvements thereto and thereon as to it may deem advisable; and in every
such case Mortgagee shall have the right to manage and operate the Mortgaged
Property and to carry on the business thereof and exercise all rights and powers
of Mortgagor with respect thereto either in the name of Mortgagor or otherwise
as it shall deem best; and Mortgagee shall be entitled to collect and receive
the Rents and every part thereof, all of which shall for all purposes constitute
property of Mortgagor; and in furtherance of such right Mortgagee may collect
the rents payable under all leases of the Premises directly from the lessees
thereunder upon notice to each such lessee that an Event of Default exists
hereunder accompanied by a demand on such lessee for the payment to Mortgagee of
all rents due and to become due under its lease, and Mortgagor FOR THE BENEFIT
OF MORTGAGEE AND EACH SUCH LESSEE hereby covenants and agrees that the lessee
shall be under no duty to question the accuracy of Mortgagee’s statement of
default and shall unequivocally be authorized to pay said rents to Mortgagee
without regard to the truth of Mortgagee’s statement of default and
notwithstanding notices from Mortgagor disputing the existence of an Event of
Default such that the payment of rent by the lessee to Mortgagee pursuant to
such a demand shall constitute performance in full of the lessee’s obligation
under the lease for the payment of rents by the lessee to Mortgagor; and after
deducting the expenses of conducting the business thereof and of all
maintenance, repairs, renewals, replacements, alterations, additions,
betterments and improvements and amounts necessary to pay for taxes,
assessments, insurance and prior or other proper charges upon the Mortgaged
Property or any part thereof, as well as just and reasonable compensation for
the services of Mortgagee and for all attorneys, counsel, agents, clerks,
servants and other employees by it engaged and employed, Mortgagee shall apply
the moneys arising as aforesaid, first, to the payment of the principal of the
Note and the interest and Additional Interest thereon, when and as the same
shall become payable and in such order and proportions as Mortgagee shall elect
and second, to the payment of any other sums required to be paid by Mortgagor
hereunder.

 

 

 

          III. Mortgagee, with or without entry, personally or by its agents or
attorneys, insofar as applicable, may:

21

--------------------------------------------------------------------------------



 

 

 

          (1) sell the Mortgaged Property to the extent permitted and pursuant
to the procedures provided by law (including, without limitation, if all or any
part of the Premises is located in the State of New York, in accordance with
Article 14 of the New York Real Property Actions and Proceedings Law, regarding
which Mortgagor hereby consents and agrees that notices thereunder (including
notices of sale) may be given to Mortgagor in any of the manners specified for
the giving of notices set forth in Section 3.06), and all estate, right, title
and interest, claim and demand therein, and right of redemption thereof, at one
(1) or more sales as an entity or in parcels or parts, and at such time and
place upon such terms and after such notice thereof as may be required or
permitted by law; or

 

 

 

          (2) institute proceedings for the complete or partial foreclosure
hereof; or

 

 

 

          (3) take such steps to protect and enforce its rights whether by
action, suit or proceeding in equity or at law for the specific performance of
any covenant, condition or agreement in the Note, or herein, or in aid of the
execution of any power herein granted, or for any foreclosure hereunder, or for
the enforcement of any other appropriate legal or equitable remedy or otherwise
as Mortgagee shall elect.

                    (b) Other Matters Concerning Sales.

          Mortgagee may adjourn from time to time any sale by it to be made
hereunder or by virtue hereof by announcement at the time and place appointed
for such sale or for such adjourned sale or sales; and, except as otherwise
provided by any applicable provision of law, Mortgagee, without further notice
or publication, may make such sale at the time and place to which the same shall
be so adjourned.

          Upon the completion of any sale or sales made by Mortgagee under or by
virtue of this Article II, Mortgagee, or an officer of any court empowered to do
so, shall execute and deliver to the accepted purchaser or purchasers a good and
sufficient instrument or instruments conveying, assigning and transferring all
estate, right, title and interest in and to the property and rights sold.
Mortgagee is hereby appointed the true and lawful attorney irrevocable of
Mortgagor, in its name and stead, to make all necessary conveyances,
assignments, transfers and deliveries of the Mortgaged Property and rights so
sold and for that purpose Mortgagee may execute all necessary instruments of
conveyance, assignment and transfer, and may substitute one or more persons with
like power, Mortgagor hereby ratifying and confirming all that its said attorney
or such substitute or substitutes shall lawfully do by virtue hereof.
Nevertheless, Mortgagor, if requested by Mortgagee, shall ratify and confirm any
such sale or sales by executing and delivering to Mortgagee or to such purchaser
or purchasers all such instruments as may be advisable, in the judgment of
Mortgagee, for the purpose, and as may be designated in such request. Any such
sale or sales made under or by virtue of this Article II, whether made under the
power of sale herein granted or under or by virtue of judicial proceedings

22

--------------------------------------------------------------------------------



or of a judgment or decree of foreclosure and sale, shall operate to divest all
the estate, right, title, interest, claim and demand whatsoever, whether at law
or in equity, of Mortgagor in and to the properties and rights so sold, and
shall be a perpetual bar both at law and in equity against Mortgagor and against
any and all persons claiming or who may claim the same, or any part thereof
from, through or under Mortgagor.

          In the event of any sale or sales made under or by virtue of this
Article II (whether made under the power of sale herein granted or under or by
virtue of judicial proceedings or of a judgment or decree of foreclosure and
sale), the entire principal of, and interest, Additional Interest, and other
sums on, the Note, if not previously due and payable, and all other sums
required to be paid by Mortgagor pursuant hereto or to the Note, immediately
thereupon shall, anything in any of said documents to the contrary
notwithstanding, become due and payable.

          The purchase money, proceeds or avails of any sale or sales made under
or by virtue of this Article II, together with any other sums which then may be
held by Mortgagee hereunder, whether under the provisions of this Article II or
otherwise, shall be applied as follows:

 

 

 

          First: To the payment of the costs and expenses of such sale,
including reasonable compensation to Mortgagee, its agents and counsel, and of
any judicial proceedings wherein the same may be made, and of all expenses,
liabilities and advances made or incurred by Mortgagee hereunder, and also
including attorneys’ fees, expenses and costs of investigation, all as actually
incurred and including, without limitation, attorneys’ fees, costs and expenses
of investigation incurred in appellate proceedings or in any action or
participation in, or in connection with, any case or proceeding under any
applicable bankruptcy or insolvency law, together with interest at the Default
Rate on all advances made by Mortgagee, and of all taxes, assessments or other
charges, except any taxes, assessments or other charges subject to which the
Mortgaged Property shall have been sold.

 

 

 

          Second: To the payment of the whole amount then due, owing or unpaid
upon the Note for principal and interest, and Additional Interest, with interest
on the unpaid principal at the Default Rate from and after the happening of any
Event of Default, in such order and amounts as Mortgagee may elect.

 

 

 

          Third: To the payment of any other sums required to be paid by
Mortgagor pursuant to any provision hereof or of the Note, including all
expenses, liabilities and advances made or incurred by Mortgagee hereunder or in
connection with the enforcement hereof, together with interest at the Default
Rate on all such advances.

 

 

 

          Fourth: To the payment of the surplus, if any, to whomsoever may be
lawfully entitled to receive the same.

          Upon any sale or sales made under or by virtue of this Article II,
whether made under the power of sale herein granted or under or by virtue of
judicial proceedings

23

--------------------------------------------------------------------------------



or of a judgment or decree of foreclosure and sale, Mortgagee may bid for and
acquire the Mortgaged Property or any part thereof and in lieu of paying cash
therefor may make settlement for the purchase price by crediting upon the
indebtedness secured hereby the net sales price after deducting therefrom the
expenses of the sale and the costs of the action and any other sums which
Mortgagee is authorized to deduct hereunder.

                    (c) Payment of Amounts Due.

          In case an Event of Default shall have happened and be continuing,
then, upon demand of Mortgagee, Mortgagor will pay to Mortgagee the whole amount
which then shall have become due and payable on the Note, for principal,
interest or Additional Interest, or all, as the case may be, and after the
happening of said Event of Default will also pay to Mortgagee interest at the
Default Rate on the then unpaid principal of the Note, and the sums required to
be paid by Mortgagor pursuant to any provision hereof or of the Note, and in
addition thereto such further amount as shall be sufficient to cover the costs
and expenses of collection, including reasonable compensation to Mortgagee, its
agents and counsel and any expenses incurred by Mortgagee hereunder. In the
event Mortgagor shall fail forthwith to pay all such amounts upon such demand,
Mortgagee shall be entitled and empowered to institute such action or
proceedings at law or in equity as may be advised by its counsel for the
collection of the sums so due and unpaid, and may prosecute any such action or
proceedings to judgment or final decree, and may enforce any such judgment or
final decree against Mortgagor and collect, out of the property of Mortgagor
wherever situated, as well as out of the Mortgaged Property, in any manner
provided by law, moneys adjudged or decreed to be payable.

          Mortgagee shall be entitled to recover judgment as aforesaid either
before, after or during the pendency of any proceedings for the enforcement of
the provisions hereof; and the right of Mortgagee to recover such judgment shall
not be affected by any entry or sale hereunder, or by the exercise of any other
right, power or remedy for the enforcement of the provisions hereof, or the
foreclosure of the lien hereof; and in the event of a sale of the Mortgaged
Property, and of the application of the proceeds of sale, as herein provided, to
the payment of the debt hereby secured, Mortgagee shall be entitled to enforce
payment of, and to receive all amounts then remaining due and unpaid upon, the
Note, and to enforce payment of all other charges, payments and costs due
hereunder or under the Note or otherwise in respect of the Loan, and shall be
entitled to recover judgment for any portion of the debt remaining unpaid, with
interest at the Default Rate. In case of proceedings against Mortgagor in
insolvency or bankruptcy or any proceedings for its reorganization or involving
the liquidation of its assets, then Mortgagee shall be entitled to prove the
whole amount of principal, interest, Additional Interest, and other sums due
upon the Note to the full amount thereof, and all other payments, charges and
costs due hereunder or under the Note or otherwise in respect of the Loan,
without deducting therefrom any proceeds obtained from the sale of the whole or
any part of the Mortgaged Property, provided, however, that in no case shall
Mortgagee receive a greater amount than such principal, interest, Additional
Interest, and such other payments, charges and costs from the aggregate amount
of the proceeds of the sale of the Mortgaged Property and the distribution from
the estate of Mortgagor.

24

--------------------------------------------------------------------------------



          No recovery of any judgment by Mortgagee and no levy of an execution
under any judgment upon the Mortgaged Property or upon any other property of
Mortgagor shall affect in any manner or to any extent, the lien hereof upon the
Mortgaged Property or any part thereof, or any liens, rights, powers or remedies
of Mortgagee hereunder, but such liens, rights, powers and remedies of Mortgagee
shall continue unimpaired as before.

          Any moneys thus collected by Mortgagee under this Section 2.03 shall
be applied by Mortgagee in accordance with the provisions of clause (d) of
Section 2.02.

                    (d) Actions; Receivers. After the happening of any Event of
Default and immediately upon the commencement of any action, suit or other legal
proceedings by Mortgagee to obtain judgment for the principal of, or interest or
Additional Interest on, the Note and other sums required to be paid by Mortgagor
pursuant to any provision hereof or of the Note, or of any other nature in aid
of the enforcement of the Note or hereof, Mortgagor will (a) waive the issuance
and service of process and enter its voluntary appearance in such action, suit
or proceeding and (b) if required by Mortgagee, consent to the appointment of a
receiver or receivers of all or part of the Mortgaged Property and of any or all
of the Rents in respect thereof. After the happening of any Event of Default and
during its continuance, or upon the commencement of any proceedings to foreclose
this Mortgage or to enforce the specific performance hereof or in aid thereof or
upon the commencement of any other judicial proceeding to enforce any right of
Mortgagee, Mortgagee shall be entitled, as a matter of right, if it shall so
elect, without the giving of notice to any other party and without regard to the
adequacy or inadequacy of any security for the indebtedness secured hereby,
forthwith either before or after declaring the unpaid principal of the Note to
be due and payable, to the appointment of such a receiver or receivers.

                    (e) Mortgagee’s Right to Possession. Notwithstanding the
appointment of any receiver, liquidator or trustee of Mortgagor, or of any of
its property, or of the Mortgaged Property or any part thereof, Mortgagee shall
be entitled to retain possession and control of all property now or hereafter
held hereunder.

                    (f) Remedies Cumulative. No remedy herein conferred upon or
reserved to Mortgagee is intended to be exclusive of any other remedy or
remedies, and each and every such remedy shall be cumulative, and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law, in equity or by statute. No delay or omission of Mortgagee to exercise any
right or power accruing upon any Event of Default shall impair any such right or
power, or shall be construed to be a waiver of any such Event of Default or any
acquiescence therein; and every power and remedy given hereby to Mortgagee may
be exercised from time to time as often as may be deemed expedient by Mortgagee.
Nothing herein or in the Note shall affect the obligation of Mortgagor to pay
the principal of, interest, Additional Interest, and other sums on, the Note in
the manner and at the time and place therein respectively expressed.

                    (g) Moratorium Laws; Right of Redemption. Mortgagor will not
at any time insist upon, or plead, or in any manner whatever claim or take any
benefit

25

--------------------------------------------------------------------------------



or advantage of any stay or extension or moratorium law, any exemption from
execution or sale of the Mortgaged Property or any part thereof, wherever
enacted, now or at any time hereafter in force, which may affect the covenants
and terms of performance hereof, nor claim, take or insist upon any benefit or
advantage of any law now or hereafter in force providing for the valuation or
appraisal of the Mortgaged Property, or any part thereof, prior to any sale or
sales thereof which may be made pursuant to any provision herein, or pursuant to
any decree, judgment or order of any court of competent jurisdiction; nor, after
any such sale or sales, claim or exercise any right under any statute heretofore
or hereafter enacted to redeem the property so sold or any part thereof and
Mortgagor hereby expressly waives all benefit or advantage of any such law or
laws, and covenants not to hinder, delay or impede the execution of any power
herein granted or delegated to Mortgagee, but to suffer and permit the execution
of every power as though no such law or laws had been made or enacted.
Mortgagor, for itself and all who may claim under it, waives, to the extent that
it lawfully may, all right to have the Mortgaged Property marshaled upon any
foreclosure hereof.

                    (h) Mortgagor’s Use and Occupancy after Default. During the
continuance of any Event of Default and pending the exercise by Mortgagee of its
right to exclude Mortgagor from all or any part of the Premises, Mortgagor
agrees to pay the fair and reasonable rental value for the use and occupancy of
the Premises or any portion thereof which are in its or any of its affiliates’
possession for such period and, upon default of any such payment, will vacate
and surrender possession of the Premises to Mortgagee or to a receiver, if any,
and in default thereof may be evicted by any summary action or proceeding for
the recovery of possession of premises for non-payment of rent, however
designated.

                    (i) Mortgagee’s Rights Concerning Application of Amounts
Collected. Notwithstanding anything to the contrary contained herein, upon the
occurrence of an Event of Default, Mortgagee may apply, to the extent permitted
by law, any amount collected hereunder to principal, interest, Additional
Interest, or any other sum due under the Note or otherwise in respect of the
Loan in such order and amounts, and to such obligations, as Mortgagee shall
elect in its sole and absolute discretion.

17.

MISCELLANEOUS

                    (a) Assignment of Rents. This Mortgage constitutes a
present, absolute, unconditional and irrevocable assignment of all of the Rents
now or hereafter accruing, and Mortgagor, without limiting the generality of the
Granting Clause hereof, specifically hereby presently, absolutely,
unconditionally and irrevocably assigns, transfers and sets over all of the
Rents now or hereafter accruing to Mortgagee. The aforesaid assignment shall be
effective immediately upon the execution hereof and is not conditioned upon the
occurrence of any Event of Default or any other contingency or event, provided,
however, that Mortgagee hereby grants to Mortgagor the right and license to
collect and receive the Rents as they become due, and not in advance, so long

26

--------------------------------------------------------------------------------



as no Event of Default exists hereunder. Immediately upon the occurrence of any
such Event of Default, the foregoing right and license shall be automatically
terminated and of no further force or effect. Nothing contained in this Section
or elsewhere herein shall be construed to make Mortgagee a mortgagee in
possession unless and until Mortgagee actually takes possession of the Mortgaged
Property, nor to obligate Mortgagee to take any action or incur any expense or
discharge any duty or liability under or in respect of any leases or other
agreements relating to the Mortgaged Property or any part thereof.

                    (b) Security Agreement. This Mortgage constitutes a security
agreement under the applicable Uniform Commercial Code with respect to the
Chattels and such other of the Mortgaged Property which is personal property.
Mortgagor agrees that it will not terminate or amend any financing statements
filed in connection with the Loan without Mortgagee’s prior consent. In addition
to the rights and remedies granted to Mortgagee by other applicable law or
hereby, Mortgagee shall have all of the rights and remedies with respect to the
Chattels and such other personal property as are granted to a secured party
under the applicable Uniform Commercial Code. Upon Mortgagee’s request,
Mortgagor shall promptly and at its expense assemble the Chattels and such other
personal property and make the same available to Mortgagee at a convenient place
acceptable to Mortgagee. Mortgagor shall pay to Mortgagee on demand, with
interest at the Default Rate, any and all expenses, including attorneys’ fees,
incurred by Mortgagee in protecting its interest in the Chattels and such other
personal property and in enforcing its rights with respect thereto. Any notice
of sale, disposition or other intended action by Mortgagee with respect to the
Chattels and such other personal property sent to Mortgagor in accordance with
the provisions hereof at least five (5) days prior to such action shall
constitute reasonable notice to Mortgagor. The proceeds of any such sale or
disposition, or any part thereof, may be applied by Mortgagee to the payment of
the indebtedness secured hereby in such order and proportions as Mortgagee in
its discretion shall deem appropriate.

                    (c) Application of Certain Payments. In the event that all
or any part of the Mortgaged Property is encumbered by one or more mortgages
held by Mortgagee, Mortgagor hereby irrevocably authorizes and directs Mortgagee
to apply any payment received by Mortgagee in respect of any note secured hereby
or by any other such mortgage to the payment of such of said notes as Mortgagee
shall elect in its sole and absolute discretion, and Mortgagee shall have the
right to apply any such payment in reduction of principal and/or interest,
Additional Interest, and in such order and amounts as Mortgagee shall elect in
its sole and absolute discretion without regard to the priority of the mortgage
securing the note so repaid or to contrary directions from Mortgagor or any
other party.

                    (d) Severability. In the event any one or more of the
provisions contained herein or in the Note shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision hereof, but this Mortgage
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein or therein, provided, however, that if such
provision held to be invalid, illegal or unenforceable relates to the payment of
any sum under the Note or any other material monetary sum,

27

--------------------------------------------------------------------------------



then Mortgagee may, at its option, declare the indebtedness and any other sums
secured hereby to be immediately due and payable.

                    (e) Modifications and Waivers in Writing. No provision
hereof may be changed, waived, discharged or terminated orally or by any other
means except an instrument in writing signed by the party against whom
enforcement of the change, waiver, discharge or termination is sought. Any
agreement hereafter made by Mortgagor and Mortgagee relating hereto shall be
superior to the rights of the holder of any intervening or subordinate lien or
encumbrance.

                    (f) Notices, Etc. All notices, demands, consents, approvals
and statements required or permitted hereunder shall be in writing and shall be
deemed to have been sufficiently given or served for all purposes when presented
personally, three (3) days after mailing by registered or certified mail,
postage prepaid, or one (1) day after delivery to a nationally recognized
overnight courier service providing evidence of the date of delivery, if to
Mortgagor at its address stated above, and if to Mortgagee to the attention of
its Real Estate Finance office at its address stated above, or at such other
address of which a party shall have notified the party giving such notice in
accordance with the provisions of this Section.

                    (g) Successors and Assigns. All of the grants, covenants,
terms, provisions and conditions herein shall run with the land and shall apply
to, bind and inure to the benefit of, the respective successors and assigns of
Mortgagor and Mortgagee.

                    (h) Limitation on Interest. Regardless of any provision
contained herein or in any of the other Loan documents, the total liability for
payments in the nature of interest shall not exceed the applicable limits now or
hereafter imposed by any applicable state or federal interest rate laws to which
Mortgagee may be subject. If any payments in the nature of interest, fees and
other charges made hereunder or under the Note or other Loan documents are held
to be in excess of the applicable limits imposed by any such applicable state or
federal interest rate laws, it is agreed that any such amount held to be in
excess shall be considered payment of principal under the Note and the
indebtedness evidenced thereby shall be reduced by such amount in the inverse
order of maturity so that the total liability for payments in the nature of
interest, fees and other charges shall not exceed the applicable limits imposed
by any such applicable state or federal interest rate laws in compliance with
the desires of Mortgagor and Mortgagee.

                    (i) Counterparts. This Mortgage may be executed in any
number of counterparts and each of such counterparts shall for all purposes be
deemed to be an original; and all such counterparts shall together constitute
but one and the same mortgage.

                    (j) Substitute Mortgages. Mortgagor and Mortgagee shall,
upon their mutual agreement to do so, execute such documents as may be necessary
in order to effectuate the modification hereof, including the execution of
substitute mortgages, so as to create two (2) or more liens on the Mortgaged
Property in such

28

--------------------------------------------------------------------------------



amounts as may be mutually agreed upon but in no event to exceed, in the
aggregate, the Mortgage Amount; in such event, Mortgagor covenants and agrees to
pay the reasonable fees and expenses of Mortgagee and its counsel in connection
with any such modification.

                    (k) Mortgagee’s Sale of Interests in Loan. Mortgagor
recognizes that Mortgagee may sell and transfer interests in the Loan to one or
more participants or assignees and that all documentation, financial statements,
appraisals and other data, or copies thereof, relevant to Mortgagor, any
Guarantor or the Loan, may be exhibited to and retained by any such participant
or assignee or prospective participant or assignee.

                    (l) No Merger of Interests. Unless expressly provided
otherwise, in the event that ownership hereof and title to the fee and/or
leasehold estates in the Premises encumbered hereby shall become vested in the
same person or entity, this Mortgage shall not merge in said title but shall
continue to be and remain a valid and subsisting lien on said estates in the
Premises for the amount secured hereby.

                    (m) CERTAIN WAIVERS. MORTGAGOR HEREBY EXPRESSLY AND
UNCONDITIONALLY WAIVES, IN CONNECTION WITH ANY FORECLOSURE OR SIMILAR ACTION OR
PROCEDURE BROUGHT BY MORTGAGEE ASSERTING AN EVENT OF DEFAULT HEREUNDER, ANY AND
EVERY RIGHT IT MAY HAVE TO (I) INJUNCTIVE RELIEF, (II) A TRIAL BY JURY, (III)
INTERPOSE ANY COUNTERCLAIM THEREIN, OTHER THAN A COMPULSORY COUNTERCLAIM AND
(IV) HAVE THE SAME CONSOLIDATED WITH ANY OTHER OR SEPARATE SUIT, ACTION OR
PROCEEDING. NOTHING IN THIS SECTION SHALL PREVENT OR PROHIBIT MORTGAGOR FROM
INSTITUTING OR MAINTAINING A SEPARATE ACTION AGAINST MORTGAGEE WITH RESPECT TO
ANY ASSERTED CLAIM.

                    (n) Satisfaction or Assignment of Mortgage. Upon payment in
full of all sums, and the performance of all obligations, secured hereby in
accordance with the terms and conditions of this Mortgage and the other Loan
documents, Mortgagee shall deliver a satisfaction or release of this Mortgage
or, at Mortgagor’s option to be exercised in writing, an assignment hereof, in
either case in proper form for recording. As a condition to any such
satisfaction or assignment, Mortgagor covenants and agrees to pay Mortgagee’s
reasonable fees and expenses (including attorneys’ fees and expenses) in
connection therewith. Upon any such satisfaction or assignment, Mortgagee shall,
automatically and without the need for any further documentation, be absolutely
and unconditionally released from any and all claims or liabilities in
connection with the Loan. In addition, Mortgagor hereby indemnifies and agrees
to hold Mortgagee harmless from and against any and all claims and liabilities
arising out of the satisfaction or assignment hereof, such indemnification to
survive any such satisfaction or assignment.

                    (o) Other Liens; Subrogation. In the event any or all of the
proceeds of the indebtedness secured hereby have been used to extinguish, extend
or renew any indebtedness heretofore existing against the Mortgaged Property or
to satisfy

29

--------------------------------------------------------------------------------



any indebtedness or obligation secured by a lien or encumbrance of any kind,
such proceeds have been advanced by Mortgagee at Mortgagor’s request, and, to
the extent of such funds so used, the indebtedness hereby secured shall be
subrogated to all of the rights, claims, liens, titles and interest heretofore
existing against the Mortgaged Property to secure the indebtedness or obligation
so extinguished, paid, extended or renewed, and the former rights, claims,
liens, title and interests, if any, shall not be waived but rather shall be
continued in full force and effect and in favor of Mortgagee and shall not be
merged with the lien and security for the repayment of the indebtedness hereby
secured.

                    (p) New York Provisions. If all or any part of the Premises
is located in the State of New York, (a) Mortgagor hereby makes the following
statement: “This Mortgage does not cover real property principally improved or
to be improved by one (1) or more structures containing in the aggregate not
more than six (6) residential dwelling units, each having its own separate
cooking facilities.” and (b) the covenants and conditions contained herein,
other than those included in the New York Statutory Short Form of Mortgage,
shall be construed as affording to Mortgagee rights additional to, and not
exclusive of, the rights conferred under the provisions of Sections 254, 271 and
272 of the Real Property Law of the State of New York.

                    (q) Exculpation. Mortgagor shall not be personally liable
for payment of the principal of the Note or interest thereon, and in the event
of any failure by Mortgagor to pay any portion of such principal or interest,
Mortgagee will look, with respect to the then outstanding balance of such
principal and interest, solely to the Mortgaged Property and such other
collateral as has been, or hereafter shall be, given to secure payment of the
Note and any guaranties thereof. The foregoing limitation on liability shall not
impair or otherwise affect the validity or enforceability of (a) the debt
evidenced by the Note or of any other obligations evidenced by the Note, the
Mortgage or any of the Loan Documents or (b) Mortgagee’s liens, security
interests, rights and remedies (including, without limitation, the remedies of
foreclosure and/or sale) with respect to the Mortgaged Property or any other
property, security, collateral and/or assets (including the proceeds thereof)
encumbered, pledged or assigned by the Mortgages or any other security for the
Loan. In addition, the foregoing limitation on liability shall not limit
anyone’s obligations or be applicable with respect to: (i) liability under any
guaranty(ies) or indemnity(ies) delivered or afforded to Mortgagee; (ii) any
fraud or material misrepresentation; (iii) taxes of any kind (whether
characterized as transfer, gains or other taxes) payable in connection with the
foreclosure sale of the Mortgaged Property, irrespective of who pays such taxes;
(iv) application of any proceeds of the Loan to any purpose other than as
provided in the Loan Documents; (v) the application of any insurance or
condemnation proceeds or other funds or payments other than strictly in
accordance with the Loan Documents; (vi) the misapplication of any security
deposits; (vii) rents, sales proceeds, or other sums received after default
under the Loan Documents which are not applied to expenses of operating the
Mortgaged Property or paid to Mortgagee or a duly appointed receiver of the
Premises; (viii) any failure to deliver to Mortgagee, after demand therefor, any
agreements relating to the operation, management, leasing, use, occupancy or
construction of the Mortgaged Property; (ix) any intentional physical waste in
respect of the Mortgaged Property; (x) any failure to pay or discharge any real
estate tax, other tax, assessment, fine, penalty or lien against the Mortgaged

30

--------------------------------------------------------------------------------



Property to the extent revenue from leases of the Mortgaged Property was
available to pay same; (xi) liability as landlord under any lease(s) relating to
the Mortgaged Property which liability accrued prior to Mortgagee’s succeeding
to such interest of Mortgagor, which Mortgagee is or becomes obligated for by
virtue of Mortgagee succeeding to the interests of Mortgagor, provided, however,
that such liability shall only apply with respect to any liability of Mortgagor
under such leases which Mortgagee assumes pursuant to subordination,
non-disturbance and attornment agreements required pursuant to the terms of such
leases; (xii) liability under any agreement relating to the operation or
maintenance of the Mortgaged Property, which liability accrued prior to
Mortgagee’s succeeding to such interest of Mortgagor, which Mortgagee is or
becomes obligated for by virtue of Mortgagee succeeding to the interests of
Mortgagor, provided, however, that such liability shall only apply with respect
to agreements which are not terminable by their terms upon thirty (30) days’
written notice; (xiii) liability to pay for the premiums on and keep in full
force and effect insurance in respect of the Mortgaged Property in accordance
with the Loan Documents to the extent revenue from leases of the Mortgaged
Property was available to pay same; or (xiv) liability for Hazardous Substances
that may exist upon or be discharged from the Mortgaged Property. Mortgagor
shall in any event be and shall remain personally liable for each of the matters
to which reference is made in the preceding sentence and Mortgagee may seek,
obtain and enforce one or more money judgments in any appropriate proceeding(s)
with respect thereto. The limitation on personal liability contained in this
paragraph shall become automatically null and void and shall be of no further
force or effect, and Mortgagor shall be and remain personally liable for payment
of the principal of the Note and interest thereon, in accordance with the terms
and provisions of the Note, in the event that Mortgagor, or anyone acting on
behalf of Mortgagor, shall (A) file a petition or answer seeking any relief of
any kind under the bankruptcy laws of the United States (or if an Insolvency
Event shall otherwise occur), (B) assert in writing or in any legal proceedings
of any kind that any provisions of any of the Loan Documents are in whole or in
part unenforceable, invalid or not legally binding, or (C) fail fully to
cooperate with Mortgagee or a receiver in Mortgagee’s or such receiver’s efforts
to collect Rents directly from tenants after a default under the Loan Documents.

                    (r) Priority of Loan and Hedging Agreement. Notwithstanding
anything to the contrary contained in this Mortgage, the sums secured hereby
payable under the Loan Note and Loan Agreement and otherwise in respect of the
Loan shall have equal priority with the Additional Interest secured hereby.

31

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, this Mortgage has been duly executed and delivered
by Mortgagor.

 

 

 

 

ACADIA-P/A SHERMAN AVENUE, LLC,
a Delaware limited liability company

 

 

 

By

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:


--------------------------------------------------------------------------------



 

 

STATE OF NEW YORK

)

 

)  ss:

COUNTY OF WESTCHESTER

)

                         On the ______ day of January in the year 2009, before
me, the undersigned, a notary public in and for said state, personally appeared
_________________________, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

 

--------------------------------------------------------------------------------

 

Notary Public

 

 

My Commission Expires:

 

   

 

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------



SCHEDULE A

LEGAL DESCRIPTION

ALL that lot or parcel of land, in the Borough of Manhattan, County of New York,
City of New York, State of New York described as follows:

PARCEL A:

Lot Numbers 1 and 4 in Section Number 8, Block Number 2175 on the land map of
the County of New York, and bounded and described as follows:

BEGINNING a point on the easterly side of Broadway at the northeasterly line of
said Lot Number 4;

RUNNING THENCE easterly, or nearly so along said Lot Number 4, 220 feet 5 inches
to the westerly line of Lot Number 100 on said map;

THENCE 113 feet 8 inches southeasterly along said westerly line of said Lot
Number 100 to the northerly side of Sherman Avenue;

THENCE westerly or nearly so along the northerly side of Sherman Avenue to a
point thereon distant 204 feet 4-3/8 inches westerly from the westerly side of
said Lot Number 100;

THENCE running on a curved line, 96 feet 9-5/8 inches to a point on the easterly
side of Broadway, distant 130 feet 5/8 inch southerly from the northerly line of
said Lot Number 4;

THENCE northerly along the easterly side of Broadway, 130 feet 5/8 inch to the
point or place of BEGINNING. Be the said several distances, more or less.

PARCEL B:

Lot Number 50 on a certain map entitled “Map of 128 acres of land situated in
the 12th Ward of the City of New York, part of the Estate Of Isaac Dyckman,
deceased, known as Fort George Property”. Dated September 15th, 1868 by R. Rosa,
Surveyor, and filed in the Office of the Register of the County of New York on
November 7, 1868 as map number 697 and which said plot is bounded and described
as follows:

BEGINNING at a point on the easterly side of Broadway or Kingsbridge Road, as
widened, at the southwesterly corner of plot number 49 on said map;

THENCE easterly or nearly so along said plot number 49, 202 feet to plot number
53 on said map;

--------------------------------------------------------------------------------



THENCE southeasterly along the said plot number 53 on said map and parallel with
a new street laid out by the Commissioners of the Central Park and designated on
said map as boulevard or Dyckman Street, 53 feet 3 inches;

THENCE westerly or nearly so and along plot number 51 on said map, 220 feet 5
inches to the present easterly side of Broadway or Kingsbridge Road, as widened;

THENCE northerly or nearly so along the said present easterly side of Broadway
or Kingsbridge Road, 50 feet to the point or place of BEGINNING.

2

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

--------------------------------------------------------------------------------

 

ARTICLE I COVENANTS OF MORTGAGOR

5

 

 

 

 

Section 1.01

 

 

(a) Warranty of Title; Power and Authority

5

 

(b) Hazardous Materials

5

 

(c) Flood Hazard Area

6

 

Section 1.02

 

 

(a) Further Assurances

6

 

(b) Information Reporting and Back-up Withholding

6

 

Section 1.03

 

 

(a) Filing and Recording of Documents

6

 

(b) Filing and Recording Fees and Other Charges

7

 

Section 1.04 Payment and Performance of Loan Documents

7

 

Section 1.05 Type of Entity; Maintenance of Existence; Compliance with Laws

7

 

Section 1.06 After-Acquired Property

7

 

Section 1.07

 

 

(a) Payment of Taxes and Other Charges

8

 

(b) Payment of Mechanics and Materialmen

8

 

(c) Good Faith Contests

9

 

Section 1.08 Taxes on Mortgagee

9

 

Section 1.09 Insurance

9

 

Section 1.10 Protective Advances by Mortgagee

12

 

Section 1.11

 

 

(a) Visitation and Inspection

12

 

(b) Financial and Other Information

12

 

(c) Estoppel Certificates

14

 

Section 1.12 Maintenance of Premises and Improvements

15

 

Section 1.13 Condemnation

15

 

Section 1.14 Leases

15

 

Section 1.15 Premises Documents

16

 

Section 1.16 Utilities

16

 

Section 1.17 Trust Fund; Lien Laws

17

 

Section 1.18 Intentionally Omitted

17

 

Section 1.19 Intentionally Omitted

17

 

Section 1.20 Guarantor Financial Covenants

17

 

Section 1.21 Federal Law

17

 

 

 

ARTICLE II EVENTS OF DEFAULT AND REMEDIES

17

 

Section 2.01 Events of Default and Certain Remedies

17

 

Section 2.02 Other Matters Concerning Sales

22

 

Section 2.03 Payment of Amounts Due

24

 

Section 2.04 Actions; Receivers

25

 

Section 2.05 Mortgagee’s Right to Possession

25

 

Section 2.06 Remedies Cumulative

25

 

Section 2.07 Moratorium Laws; Right of Redemption

25

 

Section 2.08 Mortgagor’s Use and Occupancy after Default

26


--------------------------------------------------------------------------------



 

 

 

 

Section 2.09 Mortgagee’s Rights Concerning Application of Amounts Collected

26

 

 

 

ARTICLE III MISCELLANEOUS

26

 

Section 3.01 Assignment of Rents

26

 

Section 3.02 Security Agreement

27

 

Section 3.03 Application of Certain Payments

27

 

Section 3.04 Severability

27

 

Section 3.05 Modifications and Waivers in Writing

28

 

Section 3.06 Notices, Etc

28

 

Section 3.07 Successors and Assigns

28

 

Section 3.08 Limitation on Interest

28

 

Section 3.09 Counterparts

28

 

Section 3.10 Substitute Mortgages

28

 

Section 3.11 Mortgagee’s Sale of Interests in Loan

29

 

Section 3.12 No Merger of Interests

29

 

Section 3.13 CERTAIN WAIVERS

29

 

Section 3.14 Satisfaction or Assignment of Mortgage

29

 

Section 3.15 Other Liens; Subrogation

29

 

Section 3.16 New York Provisions

30

 

Section 3.17 Exculpation

30

 

Section 3.18 Priority of Loan and Hedging Agreement

31

2

--------------------------------------------------------------------------------



SECURITY AGREEMENT
(Deposit Account at Bank of America, N.A.)

                    This Security Agreement (Deposit Account) (this “Agreement”)
is made as of January 15, 2009 by and between Acadia Strategic Opportunity Fund
II, LLC, a Delaware limited liability company (the “Pledgor”), and Bank of
America, N.A. (the “Bank”).

                    18. Grant of Security Interest. As security for any and all
Indebtedness (as defined below), the Pledgor hereby irrevocably and
unconditionally grants a security interest in and assigns and transfers the
Deposit Account (as defined below) to the Bank.

                    19. “Indebtedness” means any and all existing and future
indebtedness and liabilities of every kind, nature and character, direct or
indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary and whether for principal, interest, premiums, fees, indemnities,
damages, costs, expenses or otherwise, (a) of Acadia-P/A Sherman Avenue, LLC, a
Delaware limited liability company (the “Debtor”), to the Bank, whether
associated with any credit or other financial accommodation made to or for the
benefit of the Debtor by the Bank or otherwise and whenever created, arising,
evidenced or acquired (including all renewals, extensions, amendments,
refinancings and other modifications thereof), and (b) of the Pledgor to the
Bank hereunder, and all costs, attorneys’ fees and expenses incurred by the Bank
in connection with the collection or enforcement thereof or hereof, and whether
recovery upon such indebtedness and liabilities may be or hereafter become
unenforceable or shall be an allowed or disallowed claim under any proceeding or
case commenced by or against the Debtor or the Pledgor under the Bankruptcy Code
(Title 11, United States Code), any successor statute or any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally, and
including interest that accrues after the commencement by or against the Debtor
or the Pledgor of any proceeding thereunder. The Bank’s books and records
showing the amount of the Indebtedness shall be admissible in evidence in any
action or proceeding, and shall be binding upon the Debtor and the Pledgor and
conclusive for the purpose of establishing the amount of the Indebtedness.

                    20. Deposit Account. For purposes of this Agreement,
“Deposit Account” means account no. 406718 opened or to be opened by the Pledgor
with the Bank, any renewals or rollovers thereof, any successor or substitute
deposit account(s) including, without limitation, any such deposit account as it
may have been renumbered or retitled, any proceeds thereof (including without
limitation any interest paid thereon), and any general intangibles and choses in
action arising therefrom or related thereto.

                    21. Withdrawals; Renewals; Rollovers. The Pledgor shall not
withdraw funds from the Deposit Account without the Bank’s prior written
consent. The Pledgor agrees that, upon maturity of any deposit with a maturity
date, such deposit shall be renewed at the Bank’s then prevailing rate of
interest for successive ninety (90) day periods (or such other time period as
may be agreed by the Bank and the Pledgor).

3

--------------------------------------------------------------------------------



                    22. Interest Payments. Notwithstanding the Bank’s security
interest in the proceeds of the Deposit Account, the Bank will continue to pay
to the Pledgor any interest accruing thereunder until the occurrence of an Event
of Default under this Agreement.

                    23. Pledgor’s Covenants, Warranties and Representations. The
Pledgor covenants, represents and warrants that unless compliance is waived by
the Bank in writing:

 

 

 

          (a) Except as otherwise agreed by the Bank in writing, the Pledgor
owns the Deposit Account free and clear of any and all liens, encumbrances, or
interests of any third parties other than the security interest of the Bank, and
will keep the Deposit Account free of all liens, claims, security interests and
encumbrances of any kind or nature, whether voluntary or involuntary, except the
security interest of the Bank.

 

 

 

          (b) The Pledgor shall, at the Pledgor’s expense, take all actions
necessary or advisable from time to time to maintain the first priority and
perfection of said security interest and shall not take any actions that would
alter, impair or eliminate said priority or perfection.

 

 

 

          (c) The Pledgor agrees to pay prior to delinquency all taxes, charges,
liens and assessments against the Deposit Account, and upon the failure of the
Pledgor to do so, the Bank at its option may pay any of them and shall be the
sole judge of the legality or validity thereof and the amount necessary to
discharge the same.

 

 

 

          (d) The Pledgor’s exact legal name is correctly set forth on the
signature page hereof. The Pledgor will provide the Bank with at least 30 days’
prior written notice of any change in the Pledgor’s name or identity.

 

 

 

          (e) The Pledgor is an organization of the type and (if not an
unregistered entity) is incorporated in or organized under the laws of the state
specified in the first paragraph above. The Pledgor shall give the Bank at least
30 days’ notice before changing its type of organization, business structure or
state of organization.

 

 

 

          (f) The Pledgor’s organizational identification number, if any,
assigned by the state of incorporation or organization is correctly set forth on
the signature page hereof. The Pledgor shall promptly notify the Bank (i) of any
change of its organizational identification number, or (ii) if the Pledgor does
not have an organizational identification number and later obtains one, of such
organizational identification number.

                    24. Certificates. Upon the Bank’s request, the Pledgor shall
deliver any certificate evidencing any part of the Deposit Account to the Bank,
duly endorsed over to the Bank as necessary.

                    25. Costs. All advances, charges, costs and expenses,
including reasonable attorneys’ fees, incurred or paid by the Bank in exercising
any right, power or remedy conferred by this Agreement or in the enforcement
hereof, shall become a part of the Indebtedness secured hereunder and shall be
paid to the Bank by the Pledgor immediately and without demand, with interest
thereon at an annual rate equal to the highest rate of interest that would be
applicable to

4

--------------------------------------------------------------------------------



any Indebtedness secured by this Agreement. Such costs and attorneys’ fees shall
include, without limitation, the allocated cost of in-house counsel.

                    26. Events of Default. Any one or more of the following
shall be a default hereunder (“Event of Default”):

 

 

 

          (a) The Pledgor, the Debtor or any comaker, accommodation maker,
surety or guarantor of the Indebtedness or any endorser of any note or other
document evidencing the Indebtedness (a “Credit Party”) fails to pay any
Indebtedness when due, or breaches any other term, provision, warranty or
representation of any agreement evidencing or relating to the Indebtedness.

 

 

 

          (b) Any custodian, receiver or trustee is appointed to take
possession, custody or control of all or a substantial portion of the property
of any Credit Party.

 

 

 

          (c) Any Credit Party becomes insolvent, or is generally not paying or
admits in writing its inability to pay its debts as they become due, makes a
general assignment for the benefit of creditors, or commences any case,
proceeding or other action under any bankruptcy or other law for the relief of,
or relating to, debtors.

 

 

 

          (d) Any case, proceeding or other action is commenced against any
Credit Party under any bankruptcy or other law for the relief of, or relating
to, debtors.

 

 

 

          (e) Any involuntary lien of any kind or character attaches to the
Deposit Account.

 

 

 

          (f) Any financial statement, certificate, schedule or other
information now or hereafter furnished by any Credit Party to the Bank proves to
have been false or incorrect in any material respect when furnished to the Bank.

 

 

 

          (g) If any Indebtedness is an obligation or liability of any kind
(including any renewals, extensions or modifications thereof) arising out of or
relating to any transaction (including an agreement with respect thereto) now
existing or hereafter entered into which is a rate swap, basis swap, forward
rate transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, spot or
forward foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit swap or default transaction or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures
(individually, a “Hedging Transaction;” collectively, the “Hedging
Transactions”), any termination event, event of default or other similar event
occurs under such Indebtedness.

                    27. Remedies. If an Event of Default occurs, the Bank may do
any one or more of the following:

5

--------------------------------------------------------------------------------



 

 

 

          (a) Declare all Indebtedness to be immediately due and payable,
whereupon the same shall become and be immediately due and payable, without
notice of default, presentment or demand for payment, protest or notice of
nonpayment or dishonor, or other notices or demands of any kind or character,
all of which are hereby expressly waived; provided, however, that upon the
occurrence of an Event of Default described in Paragraph 9(c) or 9(d), all
Indebtedness shall become and be immediately due and payable, without notice of
default, presentment or demand for payment, protest or notice of nonpayment or
dishonor, or other notices or demands of any kind or character, all of which are
hereby expressly waived.

 

 

 

          (b) Exercise as to the Deposit Account all of the rights, powers and
remedies of an owner and all of the rights, powers and remedies of a secured
party under the UCC (as defined below) and any other applicable law.

 

 

 

          (c) Apply, without notice, any funds in any Deposit Account against
the Indebtedness.

 

 

 

          (d) Exercise any other remedy provided under this Agreement or by any
applicable law.

                    28. Additional Waivers. The Pledgor waives any right to
require the Bank to (a) proceed against any person, (b) proceed against or
exhaust any collateral, or (c) pursue any other remedy in the Bank’s power; and
waives any defense arising by reason of any disability or other defense of the
Debtor or any other person, or by reason of the cessation from any cause
whatsoever of the liability of the Debtor or any other person. Until the
Indebtedness is paid in full, the Pledgor waives any right of subrogation,
reimbursement, indemnification, and contribution (contractual, statutory or
otherwise), including without limitation any claim or right of subrogation under
the Bankruptcy Code (Title 11 of the U.S. Code) or any successor statute,
arising from the existence or performance of this Agreement, and the Pledgor
waives any right to enforce any remedy which the Bank now has or may hereafter
have against the Debtor or against any other person and waives any benefit of
and any right to participate in any collateral or security whatsoever now or
hereafter held by the Bank. If the Pledgor is not also a debtor with respect to
a specified Indebtedness, the Pledgor authorizes the Bank without notice or
demand and without affecting the Pledgor’s liability hereunder, from time to
time to: (a) renew, extend, accelerate or otherwise change the time for payment
of or otherwise change the terms of the Indebtedness or any part thereof,
including increase or decrease of the rate of interest thereon; (b) take and
hold security, other than the Deposit Account, for the payment of the
Indebtedness or any part thereof, and exchange, enforce, waive and release the
Deposit Account or any part thereof or any such other security; and (c) release
or substitute the Debtor or any one or more of them, or any of the endorsers or
guarantors of the Indebtedness or any part thereof, or any other parties
thereto. The Pledgor agrees that it is solely responsible for keeping itself
informed as to the financial condition of the Debtor and of all circumstances
which bear upon the risk of nonpayment or the risk of a margin call or
liquidation of the collateral.

                    29. Return of Collateral. The Bank may at any time deliver
the collateral or any part thereof to the Pledgor and the receipt of the Pledgor
shall be a complete and full

6

--------------------------------------------------------------------------------



acquittance for the collateral so delivered, and the Bank shall thereafter be
discharged from any liability or responsibility therefor.

                    30. Transfer of Collateral. Upon the transfer of all or any
part of the Indebtedness, the Bank may transfer all or any part of the
collateral and shall be fully discharged thereafter from all liability and
responsibility with respect to such collateral so transferred, and the
transferee shall be vested with all the rights and powers of the Bank hereunder
with respect to such collateral so transferred; but with respect to any
collateral not so transferred the Bank shall retain all rights and powers hereby
given.

                    31. Continuing Agreement. This is a continuing Security
Agreement and all the rights, powers and remedies hereunder shall apply to all
past, present and future Indebtedness of the Debtor, including that arising
under successive transactions which shall either continue the Indebtedness,
increase or decrease it, or from time to time create new Indebtedness after all
or any prior Indebtedness has been satisfied, and notwithstanding the death,
incapacity, cessation of business, dissolution or bankruptcy of the Debtor or
any other event or proceeding affecting the Debtor.

                    32. Continuing Powers. Until all Indebtedness shall have
been paid in full, the power of sale and all other rights, powers and remedies
granted to the Bank hereunder shall continue to exist and may be exercised by
the Bank at the time specified hereunder irrespective of the fact that the
Indebtedness or any part thereof may have become barred by any statute of
limitations, or that the personal liability of the Pledgor or the Debtor may
have ceased. The Pledgor waives the benefit of any statute of limitations as
applied to this Agreement.

                    33. Other Rights. The rights, powers and remedies given to
the Bank by this Agreement shall be in addition to all rights, powers and
remedies given to the Bank by virtue of any statute or rule of law. Any
forbearance or failure or delay by the Bank in exercising any right, power or
remedy hereunder shall not be deemed to be a waiver of such right, power or
remedy, and any single or partial exercise of any right, power or remedy
hereunder shall not preclude the further exercise thereof; and every right,
power and remedy of the Bank shall continue in full force and effect until such
right, power or remedy is specifically waived by an instrument in writing
executed by the Bank.

                    34. Termination. This Agreement shall remain in full force
and effect until terminated by the Bank.

                    35. Miscellaneous.

                    The Pledgor hereby authorizes the Bank to file one or more
financing statements describing all or part of the collateral, and continuation
statements, or amendments thereto, relative to all or part of the collateral as
authorized by applicable law. Such financing statements, continuation statements
and amendments will contain any other information required by the UCC for the
sufficiency or filing office acceptance of any financing statement, continuation
statement or amendment, including whether the Pledgor is an organization, the
type of organization and any organizational identification number issued to the
Pledgor. The Pledgor agrees to furnish any such information to the Bank promptly
upon request.

7

--------------------------------------------------------------------------------



                    At the request of the Bank, the Pledgor shall execute such
other agreements, documents or instruments in connection with this Agreement as
the Bank may reasonably deem necessary to evidence or perfect the security
interests granted herein, to maintain the first priority of the security
interests, or to effectuate the rights granted to the Bank herein.

                    This Agreement shall be governed by and construed according
to the internal laws of the State of New York, except as otherwise required by
mandatory provisions of law and except to the extent that remedies are governed
by the laws of any other jurisdiction. The Pledgor hereby irrevocably (i)
submits to the non-exclusive jurisdiction of any United States Federal or State
court sitting in New York City in any action or proceeding arising out of or
relating to this Agreement, and (ii) waives to the fullest extent permitted by
law any defense asserting an inconvenient forum in connection therewith. Service
of process by the Bank in connection with such action or proceeding shall be
binding on the Pledgor if sent to the Pledgor by registered or certified mail at
its address specified below. The Pledgor agrees that the Bank may disclose to
any prospective purchaser and any purchaser of all or part of the Indebtedness
any and all information in the Bank’s possession concerning the Pledgor, this
Agreement and the collateral. The state referred to above in this subparagraph
is the “bank’s jurisdiction” for purposes of the UCC (as defined below).

                    References to “UCC” in this Agreement shall mean the Uniform
Commercial Code as in effect from time to time in the state referred to in
subparagraph (d) above; provided that if by mandatory provisions of law, the
perfection, the effect of perfection or non-perfection, or the priority of the
security interests granted in this Agreement, as well as all other security
interests created or assigned as additional security for the Indebtedness under
the provisions of this Agreement, in any collateral is governed by the Uniform
Commercial Code as in effect in any other jurisdiction, the “UCC” means the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions of this Agreement relating to such perfection, effect of
perfection or non-perfection, or the priority of security interests. Any term
used or defined in the UCC and not defined in this Agreement has the meaning
given to the term in the UCC, when used in this Agreement.

                    This Agreement shall benefit the Bank’s successors and
assigns and shall bind the Pledgor’s successors and assigns, except that the
Pledgor may not assign its rights and obligations under this Agreement. This
Agreement shall bind all parties who become bound as a debtor with respect to
the Indebtedness.

                    In all cases where more than one party executes this
Agreement, all words used herein in the singular shall be deemed to have been
used in the plural where the context and construction so require, and the
obligations and undertakings hereunder are joint and several.

                    36. WAIVER OF JURY TRIAL. TO THE EXTENT ALLOWED BY
APPLICABLE LAW, THE PLEDGOR AND THE BANK EACH WAIVE TRIAL BY JURY WITH RESPECT
TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON OR ARISING OUT OF THIS AGREEMENT.

                    37. NOTICE OF FINAL AGREEMENT. THIS WRITTEN SECURITY
AGREEMENT AND ANY OTHER DOCUMENTS EXECUTED IN CONNECTION WITH

8

--------------------------------------------------------------------------------



THIS SECURITY AGREEMENT REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

[Remainder of page intentionally left blank]

9

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties have executed this Agreement by their
authorized officers as of the date first above written.

 

 

 

 

 

 

 

PLEDGOR:

 

 

 

 

 

 

 

ACADIA STRATEGIC OPPORTUNITY FUND II,
LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

Acadia Realty Acquisition II, LLC, a Delaware limited liability company, its
managing member

 

 

 

 

 

 

 

 

By:

Acadia Realty Limited Partnership, its sole member

 

 

 

 

 

 

 

 

 

By:

Acadia Realty Trust, its general partner

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Robert Masters

 

 

 

 

 

Senior Vice President


 

 

 

 

BANK:

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

By

 

 

 

--------------------------------------------------------------------------------

 

 

Gregory Egli

 

 

Senior Vice President


--------------------------------------------------------------------------------



Acknowledgment and Consent of Debtor

          The Debtor hereby acknowledges and consents to the terms of this
Agreement. The Debtor acknowledges that the contact information below is correct
for any margin call or other notice to the Debtor. The Debtor further agrees
that any such notice of a margin call may be given orally or in writing,
including facsimile, to the Debtor as provided below. Notices and other
communications sent by (a) first class mail shall be deemed delivered on the
earlier of actual receipt or on the fourth business day after deposit in the
U.S. mail, postage prepaid, (b) overnight courier shall be deemed delivered on
the next business day, and (c) telecopy shall be deemed delivered when
transmitted. To the extent that oral notification is provided for or agreed to
herein, such oral notification may be made by telephone to the number(s) set
forth below for the Debtor; provided that any oral notification in person or at
any other telephone number shall constitute notification hereunder and under the
terms of any Indebtedness related hereto. The Debtor hereby agrees to promptly
notify Bank in writing of any change in the notice information set forth below.

 

 

 

 

DEBTOR:

 

 

 

 

ACADIA-P/A SHERMAN AVENUE, LLC,
a Delaware limited liability company

 

 

 

 

By

 

 

 

--------------------------------------------------------------------------------

 

 

Robert Masters

 

 

Senior Vice President

CONTACT INFORMATION FOR NOTICE PURPOSES

 

 

 

 

 

 

Telephone Numbers:

 

Address for Notices:

914-288-8139

 

 

914-288-8100

 

c/o Acadia Realty Trust

 

 

1311 Mamaroneck Avenue, Suite 260

Facsimile, telecopy or similar

 

White Plains, New York 10605

number for notices:

 

Attention: Mr. Robert Masters

914-428-3646

 

 


--------------------------------------------------------------------------------